         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 1 of 86



 1   George C. Harris (SBN 111074)
     gharris@nortonlaw.com
 2   David W. Shapiro (SBN 219265)
     dshapiro@nortonlaw.com
 3   Fred Norton (SBN 224725)
     fnorton@nortonlaw.com
 4   Matthew W. Turetzky (SBN 280997)
     mturetzky@nortonlaw.com
 5   THE NORTON LAW FIRM P.C.
     299 Third Street, Suite 106
 6   Oakland, California 94607
     Telephone:(510) 906-4900
 7

 8   Attorneys for Plaintiff
     MARC COHODES
 9

10

11                               UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION
14

15     MARC COHODES, an individual,                 CASE NO. 20-cv-04015-SBA
16                  Plaintiff,
17         v.                                       FIRST AMENDED COMPLAINT
                                                    FOR DECLARATORY AND
18    UNITED STATES DEPARTMENT OF                   INJUNCTIVE RELIEF FOR
      JUSTICE, FEDERAL BUREAU OF                    VIOLATIONS OF THE FREEDOM
19    INVESTIGATION, EXECUTIVE OFFICE               OF INFORMATION ACT
      FOR UNITED STATES ATTORNEYS,
20    and CRIMINAL DIVISION OF THE
      UNITED STATES DEPARTMENT OF
21    JUSTICE
22                  Defendants.
23

24

25

26

27

28
     CASE NO. 20-CV-04015-SBA
                                      FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 2 of 86



 1                                 SUMMARY OF THE ACTION
 2          1.     This Freedom of Information Act (FOIA) lawsuit seeks the production of
 3   certain records in the possession of the Department of Justice (DOJ), an agency of the
 4   federal government, and its component agencies, the Federal Bureau of Investigation (FBI),
 5   the Criminal Division, and the Executive Office for United States Attorneys (EOUSA), the
 6   umbrella agency for the United States Attorney’s Offices.
 7          2.     The records at issue relate to communications among and between MiMedx
 8   Group, Inc. (MiMedx) and its officers, directors, employees, and agents, including, without
 9   limitation, its former Chief Executive Officer, Parker “Pete” Petit; retired United States
10   Senator Johnny Isakson; and the DOJ, the FBI and United States Attorney’s Offices
11   referring or relating to Plaintiff Marc Cohodes.
12          3.     Before and after 2016, Parker “Pete” Petit was a major contributor to Senator
13   Isakson.
14          4.     On December 1, 2017, two FBI agents appeared at the home of Marc Cohodes
15   and demanded that Cohodes stop posting messages on Twitter about Petit and other
16   employees of MiMedx. They threatened Cohodes with “consequences” if he did not stop.
17          5.     Several years later, the FBI produced heavily redacted emails that revealed that
18   the FBI threatened Cohodes at the behest of Senator Isakson, who was in turn acting on
19   behalf of Petit and his colleagues. (Senator Isakson and his staff, and others working on his
20   behalf or speaking in his name, are referred to hereafter as “Isakson.”)
21          6.     The FBI’s conduct was part of an ongoing campaign by MiMedx and Petit to
22   silence Cohodes’s criticisms of MiMedx and Petit, punish Cohodes for criticizing MiMedx
23   and Petit, and violate Cohodes’s First Amendment rights. It was further part of a broader
24   scheme to silence and intimidate critics of MiMedx and Petit (other than Cohodes) who
25   feared the same kind of heavy-handed and illegal conduct that had been directed at Cohodes.
26   Those campaigns to threaten, intimidate, and silence were accomplished through an
27   improper relationship between retired Senator Johnny Isakson, Petit, and government
28   agencies responsible for enforcing federal criminal law.
                                                    1
     CASE NO. 20-CV-04015-SBA
                                      FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 3 of 86



 1          7.     In and after January 2020, Cohodes submitted FOIA requests seeking the
 2   communications between Isakson and any component agency of the DOJ (including, without
 3   limitation, the FBI and the United States Attorney’s Office for the Southern District of New
 4   York) that relate to Cohodes.
 5          8.     The government agencies either ignored Cohodes’s requests or, in the case of
 6   the FBI, produced only a few redacted documents. The redactions were not justified by any
 7   FOIA exemption. Cohodes submitted timely administrative appeals, which were denied or
 8   ignored.
 9          9.     On April 21, 2020, Cohodes resubmitted his FOIA requests to the DOJ, the
10   FBI, and the EOUSA to clarify that he was personally seeking the records at issue. Cohodes
11   received no response to his April 21, 2020 requests from the FBI or the EOUSA; Cohodes
12   received a response from the DOJ and made an administrative appeal, which was denied.
13          10.    At the suggestion of the DOJ, on June 9, 2020, Cohodes submitted his FOIA
14   requests to the Criminal Division of the Department of Justice. On July 15, 2020, the
15   Criminal Division made two responses to the requests. It (1) denied, without confirming or
16   denying that such records exist, the request for communications with Senator Isakson
17   relating to Parker Petit, and (2) stated that it was searching the sections most likely to
18   maintain responsive records to the remaining requests and extending the time limit to
19   respond to the requests by ten days due to “unusual circumstances.”
20          11.    On August 13, 2020, Cohodes submitted an appeal of the partial denial by the
21   Criminal Division. The Criminal Division acknowledged receipt of the appeal on August
22   14, 2020, but has made no further response to the requests.
23          12.    Cohodes is filing this lawsuit to compel the government to produce documents
24   in response to his April 21, 2020 requests that will reveal the FBI’s misconduct in violating
25   Cohodes’s First Amendment rights, improper influence brought to bear by Petit and his
26   cohorts on a United States Senator, and MiMedx’s efforts to silence critics in violation of
27   federal securities laws.
28
                                                     2
     CASE NO. 20-CV-04015-SBA
                                       FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 4 of 86



 1                                           THE PARTIES
 2             13.   Plaintiff Marc Cohodes is an individual who resides in Sonoma County,
 3   California.
 4             14.   Defendant United States Department of Justice is a government agency within
 5   the meaning of 5 U.S.C. § 552(f)(1) and is headquartered in Washington, District of
 6   Columbia.
 7             15.   Defendant Federal Bureau of Investigation is a component of the United States
 8   Department of Justice. The Federal Bureau of Investigation is an agency within the meaning
 9   of 5 U.S.C. § 552(f)(1) and is headquartered in Washington, District of Columbia.
10             16.   Defendant Executive Office for United States Attorneys is a component of the
11   United States Department of Justice that provides executive and administrative support for
12   the 94 United States Attorneys located throughout the 50 states, the District Columbia, and
13   various United States territories. The Executive Office for United States Attorneys is an
14   agency within the meaning of 5 U.S.C. § 552(f)(1) and has offices throughout the United
15   States.
16             17.   Defendant Criminal Division is a component of the Department of Justice. It
17   is an agency within the meaning of 5 U.S.C. § 552(f)(1) and has offices throughout the
18   United States.
19                                   JURISDICTION AND VENUE
20             18.   This Court has subject-matter jurisdiction over this action and personal
21   jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This Court also has
22   jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1346.
23             19.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a
24   substantial part of the events giving rise to the claims occurred in this District, and pursuant
25   to 5 U.S.C. § 552(a)(4)(B) because Plaintiff Cohodes resides in this District.
26                                    FACTUAL BACKGROUND
27       A. The Government’s Efforts to Silence Cohodes
28             20.   Cohodes is a long-time stock market analyst who has provided valuable
                                                     3
     CASE NO. 20-CV-04015-SBA
                                        FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 5 of 86



 1   information to the Securities and Exchange Commission and the Department of Justice.
 2   Cohodes’s information has led to federal civil and criminal law enforcement actions against
 3   executives at companies such as Lernout & Hauspie, Media Vision Technology, NovaStar
 4   Financial, AremiSoft, California Micro Devices, Network Associates, TakeTwo Interactive,
 5   Krispy Kreme Donuts, Boston Chicken, and others.
 6          21.    In about September 2017, Cohodes began to follow allegations about securities
 7   and FDA improprieties at MiMedx. He became a vocal critic, posting negative information
 8   about MiMedx’s publicly reported financial results and about the safety of MiMedx’s
 9   products. Cohodes wrote to the company’s Board of Directors and its top management, as
10   well as its auditors, about his concerns. Because he made no secret about his own identity,
11   former and current employees reached out to Cohodes with information about wrongdoing at
12   MiMedx, including wrongdoing by its CEO Parker “Pete” Petit.
13          22.    Petit and MiMedx responded to Cohodes’s criticisms by attacking Cohodes.
14   They and their shills made false claims about the legality of Cohodes’s short sales, sent
15   personal attacks to Cohodes, and denied there was any validity to Cohodes’s (and others’)
16   criticisms of the company’s public reporting and FDA compliance. (In the end, Cohodes
17   was proved right over and over again: MiMedx withdrew six years of financial statements,
18   its stock was delisted, it terminated many of its employees, federal prosecutors in New York
19   City indicted Petit and MiMedx’s COO William Taylor for securities fraud in 2019, and on
20   April 6, 2020 the company announced that it agreed to pay $6.5 million to resolve False
21   Claims Act allegations that it knowingly submitted false information to the Department of
22   Veterans Affairs.)
23          23.    Before law enforcement cracked down on MiMedx and its executives,
24   however, Petit obtained the FBI’s assistance in trying to silence Cohodes. On December 1,
25   2017 at about 1:20 p.m., two men arrived at Cohodes’s home in Sonoma County, California.
26   They approached Cohodes’s wife in the driveway. One man, with dark hair and a beard,
27   quickly flashed a badge and identified himself as an FBI agent. He told Ms. Cohodes not to
28   write down his name or take a photograph. That man then followed Ms. Cohodes as she
                                                   4
     CASE NO. 20-CV-04015-SBA
                                      FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 6 of 86



 1   walked towards her house, even after she asked him to wait in the driveway because Mr.
 2   Cohodes’s son is disabled and she did not want his son to become alarmed.
 3          24.    Mr. Cohodes then came out of the house. The man asked if there was
 4   someplace they could speak privately. The two men, Mr. Cohodes, and Ms. Cohodes then
 5   walked into the Cohodes’s home. Mr. Cohodes asked if he needed to call his attorney, and
 6   the man said “no, this is a courtesy call.”
 7          25.    One of the men told Cohodes that he needed to “stop sending threatening
 8   tweets” about “Mr. Petit.” He read two “tweets” to Cohodes. He repeated several times,
 9   “do you understand, do you understand?” Cohodes asked the man several times to verify
10   who they were. One of the men pulled out a business card but refused to give it to Cohodes.
11          26.    Cohodes then called the police.
12          27.    Cohodes told the men that they should leave if they did not have a warrant.
13   One of the men told Cohodes that he would leave only when Cohodes acknowledged that the
14   tweets were threats and that he would not post other tweets in the future. The man told
15   Cohodes that “there would be consequences” if he came back to Cohodes’s home.
16          28.    During their conversation, Cohodes called his attorney, who then spoke with a
17   man who identified himself as Paul Viglienzone. After some prodding by counsel, he
18   identified his colleague as Jeremy Heinrich. Viglienzone advised counsel that both men
19   were FBI Special Agents. He told counsel he was at the Cohodes residence as a “courtesy”
20   to stop Cohodes from posting “threatening” tweets or else he would come back.
21          29.    Viglienzone read the alleged threatening tweets to counsel and asked counsel
22   several times to tell Cohodes to stop posting “threatening tweets.” Counsel declined to do
23   so. Counsel asked whether the U.S. Attorney’s Office was involved in this investigation,
24   and Viglienzone declined to say.
25          30.    Counsel told Viglienzone that he had communicated what he wanted to
26   Cohodes and asked him to leave Cohodes’s property. Counsel told Viglienzone that if he
27   wished to speak to Cohodes again, then he should contact counsel – and have no further
28   direct communication concerning Cohodes’s tweets with Cohodes.
                                                     5
     CASE NO. 20-CV-04015-SBA
                                       FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 7 of 86



 1          31.    Neither of the two FBI agents would leave a business card with Mr. and Ms.
 2   Cohodes; both showed only a portion of their credentials. Both acted in a threatening and
 3   heavy-handed manner to the Cohodeses and to counsel.
 4          32.    As a result of this incident, counsel contacted the FBI and then U.S. Attorney
 5   Brian Stretch to determine whether the two men were in fact FBI Special Agents. Counsel
 6   had also sought to understand why the FBI was threatening Cohodes at his home over
 7   certain tweets that were not in fact “threatening.” Counsel also wrote to FBI Director
 8   Christopher Wray and the DOJ’s Office of Inspector General documenting this incident.
 9          33.    After two years of complaints, without a substantive response from the FBI or
10   the DOJ, Cohodes sought information through a FOIA request.
11       B. The January 15, 2020 FOIA Requests
12          34.    On January 15, 2020, Cohodes, through counsel, submitted three of the
13   requests at issue in this litigation (Requests Nos. EMRUFOIA011520-3 (DOJ), 1457448-
14   000 (FBI), and EOUSA-2020-001161 (EOUSA)). Copies of these FOIA requests are
15   attached to this Complaint as Exhibits 1, 2, and 3.
16          35.    The requests sought “all correspondence and communications between Senator
17   Jonny Isakson, his staff, his employees, or any person acting on his behalf and the [DOJ,
18   FBI, and the U.S. Attorney’s Office (USAO) in the Southern District of New York (SDNY)]
19   referring or relating to MiMedx, Parker Petit, or Marc Cohodes” and “all documents and
20   communications in the possession, custody, or control of the [DOJ, FBI, and the USAO
21   SDNY] referring or relating to Marc Cohodes.” The requests included a signed privacy
22   release by Cohodes on form DOJ-361 and his agreement through counsel to pay reasonable
23   duplication fees not to exceed $1,500 per request. The FOIA requires federal agencies to
24   respond within 20 working days of receiving a request. 5 U.S.C. § 552(a)(6)(A)(i). The
25   agencies did not respond within the 20 working-day deadline.
26          36.    The FOIA treats such failures to respond within the statutory time limit as
27   constructive denials. 5 U.S.C. § 552(a)(6)(C)(i). Any person making a FOIA request is
28
                                                    6
     CASE NO. 20-CV-04015-SBA
                                      FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 8 of 86



 1   “deemed to have exhausted his administrative remedies with respect to such request if the
 2   agency fails to comply with the applicable time limit provisions.” Id.
 3       C. The February 21, 2020 FOIA Appeals
 4          37.    Cohodes nevertheless appealed the agencies’ constructive denials of his
 5   requests on February 21, 2020 to obtain the requested documents through the agencies’
 6   internal administrative appeal process. A copy of Cohodes’s appeal is attached to this
 7   Complaint as Exhibit 4. Cohodes submitted the same letter to appeal all three January 15,
 8   2020 FOIA requests.
 9          38.    The FOIA requires agencies to respond to appeals within 20 working days of
10   receiving the appeal. 5 U.S.C. § 552(a)(6)(A)(ii). The agencies did not respond within the
11   20 working-day deadline.
12          39.    The FOIA treats an agency’s failure to timely respond to an appeal as a
13   constructive denial for exhaustion purposes. 5 U.S.C. § 552(a)(6)(C)(i).
14       D. The FBI’s March 6, 2020 Response to Cohodes’s January 15, 2020 FOIA
15          Request
16          40.    On March 6, 2020, the FBI purported to respond to Cohodes’s January 15,
17   2020 FOIA request by producing “documents from previous requests regarding your
18   subject.” The FBI’s March 6, 2020 letter is attached to this Complaint as Exhibit 5.
19          41.    Enclosed with the FBI’s March 6, 2020 letter were 12 pages of documents
20   containing numerous redactions. The enclosed documents are attached to this Complaint as
21   Exhibit 6.
22          42.    These disclosures reveal that in October and early November 2017, there was a
23   series of emails and calls complaining to Isakson, and Isakson made phone calls to the FBI
24   on behalf of that complainant. Then, in November 2017, Senator Isakson sent
25   correspondence from a “constituent” (name redacted). The correspondence appears to be an
26   email relating to communications with an “Agent,” about a subject that has been redacted.
27   In January 2018, the Deputy Assistant Director of the FBI wrote to Isakson assuring him that
28   the matter had been brought to the “attention of appropriate personnel for any action.”
                                                   7
     CASE NO. 20-CV-04015-SBA
                                     FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 9 of 86



 1          43.     Also in January 2018, according to Petit’s own website, Petit, Taylor, Lexi
 2   Haden (MiMedx’s General Counsel), two DOJ “agents”, and a DOJ criminal investigator
 3   met in New York. At the meeting, Petit, Taylor, and Haden were asked “to forward to the
 4   agents all fraudulent activities that Marc Cohodes was conducting against the Company.” In
 5   response to his FOIA request, the DOJ never provided Cohodes any documents reflecting
 6   Petit’s January 2018 meeting with government employees. A copy of Petit’s account of this
 7   meeting is attached to this Complaint as Exhibit 7 and is available on the internet at
 8   https://www.petepetit.com/mimedx/downloads/background-of-the-investigation.pdf.
 9          44.     Petit, Taylor, and Haden also met with DOJ officials in 2018 specifically to
10   discuss Cohodes. Petit claims to have provided evidence to DOJ showing that Cohodes had
11   illegally sold MiMedx shares short. The DOJ never provided Cohodes any documents
12   reflecting what Petit himself claimed had happened, including notes or memoranda of this
13   meeting. A copy of Petit’s account of this meeting is attached to this Complaint as Exhibit 8
14   and is available on the internet at https://www.petepetit.com/mimedx/downloads/illegal-
15   short-selling-against-mimedx.pdf.
16          45.     On December 27, 2018, the Wall Street Journal published a story describing
17   the FBI agents’ visit to Cohodes’s home and the involvement of Isakson and Petit. The story
18   quoted an FBI spokesperson as stating that, “In this instance the Special Agents complied
19   with FBI policy and we consider this matter closed.” A copy of that article is attached to
20   this Complaint as Exhibit 9 and is available on the internet at https://www.wsj.com/articles/sen-
21   johnny-isakson-called-fbi-on-behalf-of-mimedx-group-11545934861. The FBI did not provide any
22   documents reflecting the investigation of Petit’s and others’ complaints, the actions taken by the
23   FBI, the review of those actions, and the decision to close the matter.
24          46.     The government’s disclosures are virtually all redacted, and they do not
25   represent all of the communications sought by the FOIA requests. For example, there are no
26   notes of telephone conversations, no memos between the FBI and any United States
27   Attorney’s Office (which were required by the FBI’s own policies before infringing on a
28   person’s First Amendment rights), no documents from any United States Attorney’s
                                                        8
     CASE NO. 20-CV-04015-SBA
                                         FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 10 of 86



 1   Office(s), and no FBI reports of the interview that the FBI conducted of Mr. Cohodes and his
 2   wife or any other FBI reports concerning their conduct.
 3          47.    It is in the public interest to know whether a Senator has been the subject of
 4   improper influence, whether a Senator has violated the law or his ethical duties, and whether
 5   FBI Special Agents have misused their authority to advance the personal interests of
 6   someone later indicted for fraud.
 7       E. Cohodes’s April 21, 2020 FOIA Requests
 8          48.    On April 21, 2020, Cohodes submitted three new FOIA requests to the FBI, the
 9   EOUSA, and the DOJ. Cohodes’s April 21, 2020 FOIA requests are attached as Exhibit 10. The
10   purpose of the requests was to clarify that Cohodes was personally making the FOIA requests, and
11   not his counsel. Cohodes’s April 21, 2020 requests were otherwise identical to his January 15, 2020
12   requests. Neither the FBI nor the EOUSA responded to the requests within the statutory time limit.
13   The DOJ responded without identification or production of any records and denied Cohodes’s
14   administrative appeal. Because the FBI and the EOUSA failed to make a determination within
15   the time period required by the statute, Cohodes filed the initial complaint in this lawsuit on
16   June 17, 2020.
17       F. Cohodes’s June 9, 2020 FOIA Requests
18          49.    On June 9, 2020, Cohodes submitted his FOIA requests to the Criminal
19   Division of the Department of Justice. A copy of those requests is attached as Exhibit 11.
20   They are parallel to his April 21, 2020 requests. On July 15, 2020, the Criminal Division
21   responded with a partial denial of those requests, and Cohodes submitted an administrative
22   appeal on August 13, 2020. The Criminal Division has made no further response to the
23   FOIA requests and has not responded to Cohodes’s administrative appeal.
24

25                                   FIRST CLAIM FOR RELIEF
26     Violation of the Freedom of Information Act for Plaintiff’s April 21, 2020 Request to
27        the Federal Bureau of Investigation, a Component of the Department of Justice
28          50.    Plaintiff repeats and realleges paragraphs 1-49.
                                                      9
     CASE NO. 20-CV-04015-SBA
                                       FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 11 of 86



 1          51.    Plaintiff properly requested the records described in the April 21, 2020 FOIA
 2   request to the FBI, a component of the DOJ, in compliance with the requirements of 5
 3   U.S.C. § 552 and the applicable internal regulations, 28 C.F.R. § 16.3.
 4          52.    The records requested by Plaintiff are under the custody and/or control of the
 5   FBI.
 6          53.    The FBI did not respond to Plaintiff’s April 21, 2020 FOIA request within the
 7   statutory time limit set forth in 5 U.S.C. § 552(a)(6)(A)(i). The FBI’s failure to respond
 8   amounted to a constructive denial of Plaintiff’s April 21, 2020 FOIA request. 5 U.S.C. §
 9   552(a)(6)(C)(i).
10          54.    When the FBI did respond to Plaintiff’s earlier requests sent through counsel
11   on March 6, 2020, it wrongfully redacted and withheld documents under FOIA exemptions
12   (b)(6), (b)(7)(C), and (b)(7)(E). Those exemptions do not apply to Plaintiff’s requests.
13          55.    The FBI has wrongfully withheld agency records requested by Plaintiff and
14   has failed to comply with the statutory time limit for processing Plaintiff’s April 21, 2020
15   FOIA request.
16          56.    The FBI’s wrongful withholding of the records sought by Plaintiff’s April 21,
17   2020 FOIA request violates the FOIA, 5 U.S.C. § 552(a)(3)(A).
18          57.    Plaintiff is entitled to injunctive relief with respect to the release and disclosure
19   of the requested documents under 5 U.S.C. § 552(a)(4)(B) because the FBI continues to
20   improperly withhold and/or delay the production of agency records in violation of FOIA.
21   Plaintiff will suffer irreparable injury from and have no adequate legal remedy for the FBI’s
22   illegal withholding of government documents pertaining to the FBI’s participation in the
23   campaigns to threaten, intimidate, and silence critics of a public company through violations
24   of individual constitutional rights.
25                                 SECOND CLAIM FOR RELIEF
26     Violation of the Freedom of Information Act for Plaintiff’s April 21, 2020 Request to
27     the Executive Office for United States Attorneys, a Component of the Department of
28                                                Justice
                                                    10
     CASE NO. 20-CV-04015-SBA
                                       FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 12 of 86



 1          58.    Plaintiff repeats and realleges paragraphs 1-49.
 2          59.    Plaintiff properly requested the records described in the April 21, 2020 FOIA
 3   request to the EOUSA, a component of the DOJ, in compliance with the requirements of 5
 4   U.S.C. § 552 and the applicable internal regulations, 28 C.F.R. § 16.3.
 5          60.    The records requested by Plaintiff are under the custody and/or control of the
 6   EOUSA.
 7          61.    The EOUSA did not respond to Plaintiff’s April 21, 2020 FOIA request within
 8   the statutory time limit set forth in 5 U.S.C. § 552(a)(6)(A)(i). The EOUSA’s failure to
 9   respond amounted to a constructive denial of Plaintiff’s April 21, 2020 FOIA request. 5
10   U.S.C. § 552(a)(6)(C)(i).
11          62.    The EOUSA has wrongfully withheld agency records requested by Plaintiff
12   and has failed to comply with the statutory time limit for processing Plaintiff’s April 21,
13   2020 FOIA request.
14          63.    The EOUSA’s wrongful withholding of the records sought by Plaintiff’s April
15   21, 2020 FOIA request violates the FOIA, 5 U.S.C. § 552(a)(3)(A).
16          64.    Plaintiff is entitled to injunctive relief with respect to the release and disclosure
17   of the requested documents under 5 U.S.C. § 552(a)(4)(B) because the EOUSA continues to
18   improperly withhold and/or delay the production of agency records in violation of FOIA.
19          65.    Plaintiff will suffer irreparable injury from and have no adequate legal remedy
20   for the EOUSA’s illegal withholding of government documents pertaining to the FBI’s
21   participation in the campaigns to threaten, intimidate, and silence critics of a public company
22   through violations of individual constitutional rights.
23                                  THIRD CLAIM FOR RELIEF
24    Violation of the Freedom of Information Act for Plaintiff’s June 9, 2020 Request to the
25                 Criminal Division, a Component of the Department of Justice
26          66.    Plaintiff repeats and realleges paragraphs 1-49.
27

28
                                                    11
     CASE NO. 20-CV-04015-SBA
                                       FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 13 of 86



 1          67.    Plaintiff properly requested the records described in the June 9, 2020 FOIA
 2   request to the Criminal Division, a component of the DOJ, in compliance with the
 3   requirements of 5 U.S.C. § 552 and the applicable internal regulations, 28 C.F.R. § 16.3.
 4          68.    The records requested by Plaintiff are under the custody and/or control of the
 5   Criminal Division.
 6          69.    The Criminal Division did not respond to a portion of Plaintiff’s June 9, 2020
 7   FOIA request within the statutory time limit set forth in 5 U.S.C. § 552(a)(6)(A)(i). The
 8   Criminal Division’s failure to respond amounted to a constructive denial of Plaintiff’s April
 9   21, 2020 FOIA request. 5 U.S.C. § 552(a)(6)(C)(i).
10          70.    Plaintiff timely appealed the Criminal Division’s denial of the remaining
11   portion of Plaintiff’s June 9, 2020 FOIA request, but the Criminal Division did not respond
12   within the time limit for processing Plaintiff’s appeal. The Criminal Division’s failure to
13   timely respond to Plaintiff’s appeal constitutes a constructive denial of Plaintiff’s appeal.
14          71.    The Criminal Division has wrongfully withheld agency records requested by
15   Plaintiff.
16          72.    The Criminal Division’s wrongful withholding of the records sought by
17   Plaintiff’s June 9, 2020 FOIA request violates the FOIA, 5 U.S.C. § 552(a)(3)(A).
18          73.    Plaintiff is entitled to injunctive relief with respect to the release and disclosure
19   of the requested documents under 5 U.S.C. § 552(a)(4)(B) because the Criminal Division
20   continues to improperly withhold and/or delay the production of agency records in violation
21   of FOIA.
22          74.    Plaintiff will suffer irreparable injury from and have no adequate legal remedy
23   for the Criminal Division’s illegal withholding of government documents pertaining to the
24   FBI’s participation in the campaigns to threaten, intimidate, and silence critics of a public
25   company through violations of individual constitutional rights.
26

27

28
                                                    12
     CASE NO. 20-CV-04015-SBA
                                       FIRST AMENDED COMPLAINT
         Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 14 of 86



 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff Marc Cohodes respectfully prays for relief as follows:
 3          A.     Declare that the defendants’ failure to disclose the records requested by the
 4   plaintiff is unlawful;
 5          B.     Order the defendants to immediately conduct a thorough search for the
 6   requested information;
 7          C.     Order the defendants to process expeditiously the requested records in their
 8   entirety;
 9          D.     Order the defendants, upon completion of such processing, to disclose the
10   requested records in their entirety and make them available to the plaintiff;
11          E.     Provide for expeditious proceedings in this action;
12          F.     Enter a preliminary and permanent injunction against the defendants order the
13   relief requested herein;
14          G.     Award to the plaintiffs their litigation costs and reasonable attorneys’ fees
15   incurred in this action; and
16          H.     Grant such other relief as the Court may deem just and proper.
17

18   Dated: September 29, 2020                          THE NORTON LAW FIRM P.C.
19
20                                                      By:___ ___________________________
                                                             George C. Harris
21
                                                             Attorneys for Plaintiff
22                                                           MARC COHODES
23

24

25

26

27

28
                                                   13
     CASE NO. 20-CV-04015-SBA
                                      FIRST AMENDED COMPLAINT
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 15 of 86




        EXHIBIT 1
          Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 16 of 86




                                                                                 January 15, 2020


VIA E-MAIL

FOIA/PA Mail Referral Unit
United States Department of Justice
Room 115
LOC Building
Washington, DC 20530-0001
Phone: (202) 616-3837
E-mail: MRUFOIA.Requests@usdoj.gov

Re:      Freedom of Information Act Request to the Department of Justice

Dear Sir or Madam:

Pursuant to the Freedom of Information Act, 5 U.S.C. § 552, I formally request that you provide
me with copies of:

      1. All correspondence and communications between Senator Johnny Isakson, his staff, his
         employees, or any person acting on his behalf and the United States Department of
         Justice referring or relating to MiMedx, Parker Petit, or Marc Cohodes.
      2. All documents and communications in the possession, custody, or control of the United
         States Department of Justice referring or relating to Marc Cohodes.

Please provide the information in an electronic format, if possible. I agree to pay reasonable
duplication fees from the processing of this request. Should such fees exceed $1,500.00, please
contact me to confirm that I will pay fees in excess of that amount.

If my request is denied in whole or part, please justify all denials with reference to specific
exemptions in the Act. I expect that you will release all segregable portions of otherwise exempt
material.

Marc Cohodes has authorized the release to me of all information that relates or refers to him.
Enclosed with this letter please find form DOJ-361, signed by Mr. Cohodes, authorizing the
disclosure of information about him to me.

(continued on next page)




                   299 Third Street, Suite 106, Oakland, California 94607
        Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 17 of 86

Department of Justice
January 15, 2020
Page 2

My contact information is as follows:

                                    Matthew W. Turetzky
                                THE NORTON LAW FIRM PC
                                  299 Third Street, Suite 106
                                  Oakland, California 94607
                                  mturetzky@nortonlaw.com
                                     Tel: (510) 906-4905

Please let me know if you have any questions about this request.

                                                           Very truly yours,




                                                           Matthew W. Turetzky
Enclosure




                 299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 18 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 19 of 86




        EXHIBIT 2
          Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 20 of 86




                                                                                 January 15, 2020


VIA ONLINE SUBMISSION

David M. Hardy, Chief
Record/Information Dissemination Section
Records Management Division
Federal Bureau of Investigation
Department of Justice
170 Marcel Drive
Winchester, VA 22602-4843

Re:      Freedom of Information Act Request to the Federal Bureau of Investigation

Dear Mr. Hardy:

Pursuant to the Freedom of Information Act, 5 U.S.C. § 552, I formally request that you provide
me with copies of:

      1. All correspondence and communications between Senator Johnny Isakson, his staff, his
         employees, or any person acting on his behalf and the Federal Bureau of Investigation
         referring or relating to MiMedx, Parker Petit, or Marc Cohodes.
      2. All documents and communications in the possession, custody, or control of the Federal
         Bureau of Investigation referring or relating to Marc Cohodes.

Please provide the information in an electronic format, if possible. I agree to pay reasonable
duplication fees from the processing of this request. Should such fees exceed $1,500.00, please
contact me to confirm that I will pay fees in excess of that amount.

If my request is denied in whole or part, please justify all denials with reference to specific
exemptions in the Act. I expect that you will release all segregable portions of otherwise exempt
material.

Marc Cohodes has authorized the release to me of all information that relates or refers to him.
Enclosed with this letter please find form DOJ-361, signed by Mr. Cohodes, authorizing the
disclosure of information about him to me.

(continued on next page)




                   299 Third Street, Suite 106, Oakland, California 94607
        Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 21 of 86

Federal Bureau of Investigation
January 15, 2020
Page 2

My contact information is as follows:

                                      Matthew W. Turetzky
                                  THE NORTON LAW FIRM PC
                                    299 Third Street, Suite 106
                                    Oakland, California 94607
                                    mturetzky@nortonlaw.com
                                       Tel: (510) 906-4905

Please let me know if you have any questions about this request.

                                                           Very truly yours,




                                                           Matthew W. Turetzky
Enclosure




                 299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 22 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 23 of 86




        EXHIBIT 3
          Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 24 of 86




                                                                                 January 15, 2020


VIA ONLINE SUBMISSION

Kevin Krebs
Assistant Director
FOIA/Privacy Unit
Executive Office for United States Attorneys
Department of Justice
175 N Street, N.E.
Suite 5.400
Washington, DC 20530-0001

Re:      Freedom of Information Act Request to the Executive Office for United States Attorneys

Dear Mr. Krebs:

Pursuant to the Freedom of Information Act, 5 U.S.C. § 552, I formally request that you provide
me with copies of:

      1. All correspondence and communications between Senator Johnny Isakson, his staff, his
         employees, or any person acting on his behalf and the United States Attorney’s Office for
         the Southern District of New York referring or relating to MiMedx, Parker Petit, or Marc
         Cohodes.
      2. All documents and communications in the possession, custody, or control of the United
         States Attorney’s Office for the Southern District of New York referring or relating to
         Marc Cohodes.

Please provide the information in an electronic format, if possible. I agree to pay reasonable
duplication fees from the processing of this request. Should such fees exceed $1,500.00, please
contact me to confirm that I will pay fees in excess of that amount.

If my request is denied in whole or part, please justify all denials with reference to specific
exemptions in the Act. I expect that you will release all segregable portions of otherwise exempt
material.

Marc Cohodes has authorized the release to me of all information that relates or refers to him.
Enclosed with this letter please find form DOJ-361, signed by Mr. Cohodes, authorizing the
disclosure of information about him to me.

(continued on next page)



                   299 Third Street, Suite 106, Oakland, California 94607
        Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 25 of 86

Department of Justice
January 15, 2020
Page 2

My contact information is as follows:

                                    Matthew W. Turetzky
                                THE NORTON LAW FIRM PC
                                  299 Third Street, Suite 106
                                  Oakland, California 94607
                                  mturetzky@nortonlaw.com
                                     Tel: (510) 906-4905

Please let me know if you have any questions about this request.

                                                           Very truly yours,




                                                           Matthew W. Turetzky
Enclosure




                 299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 26 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 27 of 86




        EXHIBIT 4
       Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 28 of 86




                                                       February 21, 2020

BY ONLINE SUBMISSION (FOIA STAR)

U.S. Department of Justice
Office of Information Policy (OIP)
441 G Street NW, Sixth Floor
Washington, D.C. 20001
DOJ.OIP.FOIA@usdoj.gov

      Re:    Freedom of Information Act Appeal of the DOJ, FBI, and EOUSA’s
             Constructive Denial of Freedom of Information Act Request Nos.
             EMRUFOIA011520-3 (DOJ), 1457448-000 (FBI), and EOUSA-2020-
             001161 (EOUSA) submitted by Matthew Turetzky on January 15, 2020

To Whom It May Concern,

      I hereby appeal the constructive denials by the Department of Justice, the Federal
Bureau of Investigation, and the Executive Office of United States Attorneys of the
Freedom of Information Act (FOIA) Requests Nos. EMRUFOIA011520-3 (DOJ),
1457448-000 (FBI), and EOUSA-2020-001161 (EOUSA).

       I submitted these FOIA requests on January 15, 2020. The requests sought “all
correspondence and communications between Senator Jonny Isakson, his staff, his
employees, or any person acting on his behalf and the [DOJ, FBI, and the U.S. Attorney’s
Office (USAO) in the Southern District of New York (SDNY)] referring or relating to
MiMedx, Parker Petit, or Marc Cohodes” and “all documents and communications in the
possession, custody, or control of the [DOJ, FBI, and the USAO SDNY] referring or
relating to Marc Cohodes.” The requests included a signed privacy release by Mr.
Cohodes on form DOJ-361 and my agreement to pay reasonable duplication fees not to
exceed $1,500 per request.

       The FOIA requires agencies, such as the DOJ, FBI, and the EOUSA to respond
within 20 working days of receiving a request. 5 U.S.C. § 552(a)(6)(A)(i). Here, the
agencies have not responded within the 20 working-day deadline. The FOIA treats such
failures to respond as constructive denials. 5 U.S.C. § 552(a)(6)(C)(i).
       Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 29 of 86

                                                                        February 21, 2020
                                                             Office of Information Policy
                                                                                   Page 2

       I therefore appeal your denials of my FOIA requests and further request that you
respond to this appeal within 20 working-days as required by statute. 5 U.S.C
552(a)(6)(A)(ii).

       If you have any questions about this administrative appeal, please contact me by
email at mturetzky@nortonlaw.com or telephone at 510-906-4905.

                                                       Sincerely,




                                                       Matthew W. Turetzky

Enclosures (FOIA Request and Mr. Cohodes Signed Form DOJ 361 (Privacy Release))




               299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 30 of 86




        EXHIBIT 5
     Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 31 of 86
                                                                          U.S. Department of Justice




                                                                          Federal Bureau of Investigation
                                                                          Washington, D.C. 20535

                                                                          February 28, 2020

MR. MATTHEW W TURETZKY
THE NORTON LAW FIRM PC
SUITE 106
299 THIRD STREET
OAKLAND, CA 94607

                                                              FOIPA Request No.: 1457448-000
                                                              Subject: MiMedx (Correspondence between
                                                              FBI and Senator Johnny Isakson)

Dear Mr. Turetzky:

         The enclosed 10 pages of records were determined to be responsive to your subject and were
previously processed and released pursuant to the Freedom of Information Act (FOIA). Please see the
selected paragraphs below for relevant information specific to your request as well as the enclosed FBI
FOIPA Addendum for standard responses applicable to all requests.

                 In an effort to provide you with responsive records as expeditiously as possible, we are
                 releasing documents from previous requests regarding your subject. We consider your
                 request fulfilled. Since we relied on previous results, additional records potentially
                 responsive to your subject may exist. If this release of previously processed material does
                 not satisfy your request, you may request an additional search for records. Submit your
                 request by mail or fax to – Work Process Unit, 170 Marcel Drive, Winchester, VA 22602,
                 fax number (540) 868-4997. Please cite the FOIPA Request Number in your
                 correspondence.

                 Please be advised that additional records responsive to your subject exist. If this release
                 of previously processed material does not satisfy your request, you must advise us that
                 you want the additional records processed. Please submit your response within thirty (30)
                 days by mail or fax to—Work Processing Unit, 170 Marcel Drive, Winchester, VA 22602,
                 fax number (540) 868-4997. Please cite the FOIPA Request Number in your
                 correspondence. If we do not receive your decision within thirty (30) days of the date
                 of this notification, your request will be closed.

                 One or more of the enclosed records were transferred to the National Archives and
                 Records Administration (NARA). Although we retained a version of the records previously
                 processed pursuant to the FOIA, the original records are no longer in our possession.

                 If this release of the previously processed material does not satisfy your request, you may
                 file a FOIPA request with NARA at the following address:

                          National Archives and Records Administration
                          Special Access and FOIA
                          8601 Adelphi Road, Room 5500
                          College Park, MD 20740-6001



                 Records potentially responsive to your request were transferred to the National Archives
                 and Records Administration (NARA), and they were not previously processed pursuant to
                 the FOIA. You may file a request with NARA using the address above.
     Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 32 of 86
                  One or more of the enclosed records were destroyed. Although we retained a version of
                  the records previously processed pursuant to the FOIA, the original records are no longer
                  in our possession. Record retention and disposal is carried out under supervision of the
                  National Archives and Records Administration (NARA) , Title 44, United States Code,
                  Section 3301 as implemented by Title 36, Code of Federal Regulations, Part 1228; Title
                  44, United States Code, Section 3310 as implemented by Title 36, Code of Federal
                  Regulations, Part 1229.10.

                  Records potentially responsive to your request were destroyed. Since this material could
                  not be reviewed, it is not known if it was responsive to your request. Record retention and
                  disposal is carried out under supervision of the National Archives and Records
                  Administration (NARA) according to Title 44 United States Code Section 3301, Title 36
                  Code of Federal Regulations (CFR) Chapter 12 Sub-chapter B Part 1228, and 36 CFR
                  1229.10.

                  Documents or information referred to other Government agencies were not included in this
                  release.

         Please refer to the enclosed FBI FOIPA Addendum for additional standard responses applicable to
your request. “Part 1” of the Addendum includes standard responses that apply to all requests. “Part 2”
includes additional standard responses that apply to all requests for records about yourself or any third party
individuals. “Part 3” includes general information about FBI records that you may find useful. Also
enclosed is our Explanation of Exemptions.

        For questions regarding our determinations, visit the www.fbi.gov/foia website under “Contact Us.”
The FOIPA Request Number listed above has been assigned to your request. Please use this number in all
correspondence concerning your request.

         If you are not satisfied with the Federal Bureau of Investigation’s determination in response to this
request, you may administratively appeal by writing to the Director, Office of Information Policy (OIP), United
States Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C. 20530, or you may submit an
appeal through OIP's FOIA STAR portal by creating an account following the instructions on OIP’s website:
https://www.justice.gov/oip/submit-and-track-request-or-appeal. Your appeal must be postmarked or
electronically transmitted within ninety (90) days of the date of my response to your request. If you submit
your appeal by mail, both the letter and the envelope should be clearly marked "Freedom of Information Act
Appeal." Please cite the FOIPA Request Number assigned to your request so it may be easily identified.

          You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS). The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile
at 202-741-5769. Alternatively, you may contact the FBI’s FOIA Public Liaison by emailing
foipaquestions@fbi.gov. If you submit your dispute resolution correspondence by email, the subject heading
should clearly state “Dispute Resolution Services.” Please also cite the FOIPA Request Number assigned
to your request so it may be easily identified.


                                                                 Sincerely,



                                                                 David M. Hardy
                                                                 Section Chief,
                                                                 Record/Information
                                                                   Dissemination Section
                                                                 Information Management Division
Enclosure(s)
                 Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 33 of 86
                                                        FBI FOIPA Addendum

As referenced in our letter responding to your Freedom of Information/Privacy Acts (FOIPA) request, the FBI FOIPA
Addendum provides information applicable to your request. Part 1 of the Addendum includes standard responses that apply
to all requests. Part 2 includes standard responses that apply to requests for records about individuals to the extent your
request seeks the listed information. Part 3 includes general information about FBI records, searches, and programs.

Part 1: The standard responses below apply to all requests:

    (i)     5 U.S.C. § 552(c). Congress excluded three categories of law enforcement and national security records from the
            requirements of the FOIPA [5 U.S.C. § 552(c)]. FBI responses are limited to those records subject to the requirements
            of the FOIPA. Additional information about the FBI and the FOIPA can be found on the www.fbi.gov/foia website.

    (ii)    Intelligence Records. To the extent your request seeks records of intelligence sources, methods, or activities, the
            FBI can neither confirm nor deny the existence of records pursuant to FOIA exemptions (b)(1), (b)(3), and as applicable to
            requests for records about individuals, PA exemption (j)(2) [5 U.S.C. §§ 552/552a (b)(1), (b)(3), and (j)(2)]. The mere
            acknowledgment of the existence or nonexistence of such records is itself a classified fact protected by FOIA exemption
            (b)(1) and/or would reveal intelligence sources, methods, or activities protected by exemption (b)(3) [50 USC §
            3024(i)(1)]. This is a standard response and should not be read to indicate that any such records do or do not exist.

Part 2: The standard responses below apply to all requests for records on individuals:

    (i)     Requests for Records about any Individual—Watch Lists. The FBI can neither confirm nor deny the existence of
            any individual’s name on a watch list pursuant to FOIA exemption (b)(7)(E) and PA exemption (j)(2) [5 U.S.C. §§
            552/552a (b)(7)(E), (j)(2)]. This is a standard response and should not be read to indicate that watch list records do or
            do not exist.

    (ii)    Requests for Records about any Individual—Witness Security Program Records. The FBI can neither confirm
            nor deny the existence of records which could identify any participant in the Witness Security Program pursuant to
            FOIA exemption (b)(3) and PA exemption (j)(2) [5 U.S.C. §§ 552/552a (b)(3), 18 U.S.C. 3521, and (j)(2)]. This is a
            standard response and should not be read to indicate that such records do or do not exist.

    (iii)   Requests for Records for Incarcerated Individuals. The FBI can neither confirm nor deny the existence of records
            which could reasonably be expected to endanger the life or physical safety of any incarcerated individual pursuant to
            FOIA exemptions (b)(7)(E), (b)(7)(F), and PA exemption (j)(2) [5 U.S.C. §§ 552/552a (b)(7)(E), (b)(7)(F), and (j)(2)].
            This is a standard response and should not be read to indicate that such records do or do not exist.

Part 3: General Information:

    (i)     Record Searches. The Record/Information Dissemination Section (RIDS) searches for reasonably described records by
            searching systems or locations where responsive records would reasonably be found. A standard search normally
            consists of a search for main files in the Central Records System (CRS), an extensive system of records consisting of
            applicant, investigative, intelligence, personnel, administrative, and general files compiled by the FBI per its law
            enforcement, intelligence, and administrative functions. The CRS spans the entire FBI organization, comprising records
            of FBI Headquarters, FBI Field Offices, and FBI Legal Attaché Offices (Legats) worldwide; Electronic Surveillance
            (ELSUR) records are included in the CRS. Unless specifically requested, a standard search does not include references,
            administrative records of previous FOIPA requests, or civil litigation files. For additional information about our record
            searches, visit www.fbi.gov/services/information-management/foipa/requesting-fbi-records.

    (ii)    FBI Records. Founded in 1908, the FBI carries out a dual law enforcement and national security mission. As part of this
            dual mission, the FBI creates and maintains records on various subjects; however, the FBI does not maintain records on
            every person, subject, or entity.

    (iii)   Requests for Criminal History Records or Rap Sheets. The Criminal Justice Information Services (CJIS) Division
            provides Identity History Summary Checks – often referred to as a criminal history record or rap sheet. These criminal
            history records are not the same as material in an investigative “FBI file.” An Identity History Summary Check is a
            listing of information taken from fingerprint cards and documents submitted to the FBI in connection with arrests,
            federal employment, naturalization, or military service. For a fee, individuals can request a copy of their Identity History
            Summary Check. Forms and directions can be accessed at www.fbi.gov/about-us/cjis/identity-history-summary-
            checks. Additionally, requests can be submitted electronically at www.edo.cjis.gov. For additional information, please
            contact CJIS directly at (304) 625-5590.

    (iv)    National Name Check Program (NNCP). The mission of NNCP is to analyze and report information in response to name
            check requests received from federal agencies, for the purpose of protecting the United States from foreign and domestic
            threats to national security. Please be advised that this is a service provided to other federal agencies. Private Citizens
            cannot request a name check.
                    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 34 of 86
                                                       EXPLANATION OF EXEMPTIONS

         SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552

(b)(1)   (A) specifically authorized under criteria established by an Executive order to be kept secret in the interest of national defense or foreign
         policy and (B) are in fact properly classified to such Executive order;

(b)(2)   related solely to the internal personnel rules and practices of an agency;

(b)(3)   specifically exempted from disclosure by statute (other than section 552b of this title), provided that such statute (A) requires that the
         matters be withheld from the public in such a manner as to leave no discretion on issue, or (B) establishes particular criteria for withholding
         or refers to particular types of matters to be withheld;

(b)(4)   trade secrets and commercial or financial information obtained from a person and privileged or confidential;

(b)(5)   inter-agency or intra-agency memorandums or letters which would not be available by law to a party other than an agency in litigation with
         the agency;

(b)(6)   personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy;

(b)(7)   records or information compiled for law enforcement purposes, but only to the extent that the production of such law enforcement records
         or information ( A ) could reasonably be expected to interfere with enforcement proceedings, ( B ) would deprive a person of a right to a
         fair trial or an impartial adjudication, ( C ) could reasonably be expected to constitute an unwarranted invasion of personal privacy, ( D )
         could reasonably be expected to disclose the identity of confidential source, including a State, local, or foreign agency or authority or any
         private institution which furnished information on a confidential basis, and, in the case of record or information compiled by a criminal law
         enforcement authority in the course of a criminal investigation, or by an agency conducting a lawful national security intelligence
         investigation, information furnished by a confidential source, ( E ) would disclose techniques and procedures for law enforcement
         investigations or prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if such disclosure could
         reasonably be expected to risk circumvention of the law, or ( F ) could reasonably be expected to endanger the life or physical safety of any
         individual;

(b)(8)   contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of an agency responsible for
         the regulation or supervision of financial institutions; or

(b)(9)   geological and geophysical information and data, including maps, concerning wells.

         SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552a

(d)(5)   information compiled in reasonable anticipation of a civil action proceeding;

(j)(2)   material reporting investigative efforts pertaining to the enforcement of criminal law including efforts to prevent, control, or reduce crime
         or apprehend criminals;

(k)(1)   information which is currently and properly classified pursuant to an Executive order in the interest of the national defense or foreign
         policy, for example, information involving intelligence sources or methods;

(k)(2)   investigatory material compiled for law enforcement purposes, other than criminal, which did not result in loss of a right, benefit or
         privilege under Federal programs, or which would identify a source who furnished information pursuant to a promise that his/her identity
         would be held in confidence;

(k)(3)   material maintained in connection with providing protective services to the President of the United States or any other individual pursuant
         to the authority of Title 18, United States Code, Section 3056;

(k)(4)   required by statute to be maintained and used solely as statistical records;

(k)(5)   investigatory material compiled solely for the purpose of determining suitability, eligibility, or qualifications for Federal civilian
         employment or for access to classified information, the disclosure of which would reveal the identity of the person who furnished
         information pursuant to a promise that his/her identity would be held in confidence;

(k)(6)   testing or examination material used to determine individual qualifications for appointment or promotion in Federal Government service
         the release of which would compromise the testing or examination process;

(k)(7)   material used to determine potential for promotion in the armed services, the disclosure of which would reveal the identity of the person
         who furnished the material pursuant to a promise that his/her identity would be held in confidence.

                                                                                                                                                  FBI/DOJ
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 35 of 86




        EXHIBIT 6
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 36 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 37 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 38 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 39 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 40 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 41 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 42 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 43 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 44 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 45 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 46 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 47 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 48 of 86




        EXHIBIT 7
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 49 of 86




                      BACKGROUND OF THE INVESTIGATION
                             November 15, 2019


In 2017, MiMedx Group was highlighted as the fifth fastest growing public company
in America by Fortune magazine. This growth had taken place over the previous
eight years as the Company grew from near bankruptcy to approximately 1,000
employees under the leadership of a very experienced serial healthcare
entrepreneur, Parker H. “Pete” Petit and a group of executives that had worked with
“Pete” at his previously successful companies. The business and philanthropic
history of Mr. Petit is available at www.petepetit.com.

MiMedx developed a very clinically effective and cost-­‐effective product line for the
healing of wounds, such as diabetic foot ulcers and venous leg ulcers, and for use
with certain surgical procedures. The Company’s product lines were protected by
over 106 issued patents and 120 pending patents. The Company was conducting
approximately 30 different clinical studies at notable research facilities across the
country and in certain foreign countries.

The Company’s financial performance had been stellar, as it had managed to meet or
exceed all of its quarterly revenue estimates that had been provided to shareholders
for 29 out of 30 quarters. In addition, its cash flows had been very strong because it
was able to repurchase over $130 million of its common stock. MiMedx provided
shareholders revenue guidance of $325 million for calendar year 2017 and over
$400 million for calendar year 2018. By August of 2017, the Company’s market
capitalization had climbed to approximately $2 billion, which was certainly
reasonable considering the MiMedx revenues, their profitability and their growth
rates.

In the fall of 2017, MiMedx was about to experience numerous events, most of which
were beyond their control, that would cause significant problems, including
reducing the market capitalization from approximately $2 billion to around $100
million. Briefly, these events began during 2016 with a few of their over 400 sales
personnel selling competitive products “on the side” while they were full-­‐time
MiMedx employees. A few of those individuals were terminated for cause and
lawsuits were filed against them. They responded by countersuing with charges
that channel stuffing and other financial irregularities were occurring at the
Company. Their attorney demanded a $14 million extortion payment from the
Company, which was denied. Unfortunately, illegal short sellers connected with
these terminated individuals in the ensuing months, and a bizarre and destructive
series of events followed.

In September of 2017, Marc Cohodes, a notorious short seller, began a concerted
and focused attack on MiMedx. He began his attack verbally at a meeting, and then
continued with the publication of fraudulent documents, lies and innuendo, most of
which followed the allegations of the terminated sales employees. The Company
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 50 of 86




easily refuted the Cohodes’ allegations with facts that were placed on their website.
Cohodes’ initial attacks pushed the Company’s stock from approximately $18 a
share down to $12 during the fall of 2017. The Company’s stock moved back to $18
in late January 2018, as the Company’s documents that refuted the Cohodes
allegations were published on their website.

MiMedx had utilized Cherry Bekaert, a well-­‐respected large regional accounting
firm, as their auditors since 2010. In the spring of 2017, the Audit Committee
decided that the Company should retain one of the big four auditors. The Audit
Committee Chairman, Terry Dewberry, instructed Pete Petit to interview the big
four auditors and come back with a recommendation to the Audit Committee. Mr.
Petit came back with a recommendation to utilize Ernst & Young (E&Y) for
numerous reasons. However, he recommended not starting E&Y until after the
close out of the 2017 fiscal year. The Audit Committee disagreed, and they wanted
the new auditors to begin with a review of the third quarter of 2017. Thus, E&Y
began their due diligence during the spring of 2017, and they subsequently told the
Board they were excited about becoming MiMedx auditors. E&Y completed the
third quarter review of 2017 with accolades to the Board of Directors about the
Company’s performance and records.

During the fall of 2017, Marc Cohodes continued to publish allegations and lies
about the Company in social media and through some of his paid journalistic shills.
His group also started writing letters to senators and congressmen making
allegations. He published a fraudulent email from a so-­‐called “MiMedx employee”
and sent it to numerous law firms, news outlets and competitors. This group
created a false email address for Petit and sent messages to a very respected Wall
Street analyst who was covering the Company.

After witnessing this bizarre behavior, in November Mr. Petit told Andy Brock, the
Ernst & Young managing partner, that Marc Cohodes was like no other short seller
that he had ever encountered. Petit stated that he expected Cohodes to write E&Y a
threatening letter in the near future. Mr. Brock retorted, “Ernst & Young is used to
this kind of stuff.” Petit emphasized again that he thought Brock should work with
the Company’s Audit Committee Chairman, Terry Dewberry, and confer with his
New York partners to decide what would happen if Cohodes wrote such a letter.
Apparently, that conference never took place.

Cohodes is an individual who his friends say is mentally ill. He threatened Mr.
Petit’s life on his Twitter account. That resulted in the FBI visiting his house. He has
been recently charged with assault and battery in a restaurant in San Francisco.
Cohodes has even filed an action against Senator Johnny Isaakson, who is Chairman
of the Senate’s Ethics Committee, for violations relative to MiMedx because he
assisted the Company with resolving a matter with the Veteran’s Administration.
The result was that the VA sent the Company an apology letter. Senator Isaakson’s
honesty and integrity are impeccable, but that did not keep Cohodes from making
ridiculous accusations.


                                           2
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 51 of 86




In February 2018, just weeks before the 2017 audit was to be completed, Marc
Cohodes did write a very long letter threatening Ernst & Young. E&Y advised the
MiMedx Board that they would not complete the 2017 audit that was due at the end
of February until the Company thoroughly investigated all the Cohodes allegations.
From that point forward, MiMedx’s future was negatively altered very significantly.

At that February meeting, Andy Brock also told the Board that he did not believe the
Audit Committee did a satisfactory investigation of the allegations in early 2017
because there was not an expensive forensic audit. However, he and other Ernst &
Young staff reviewed that investigation report written by the Troutman Sanders law
firm during their due diligence of the Company in the summer of 2017, and they had
no concerns until they were threatened by Marc Cohodes. That E&Y comment put
the Audit Committee Chairman in a state of paranoia. Instead of simply disagreeing
with Andy Brock, the Audit Committee Chair, Terry Dewberry, started down a path
of protecting himself and doing Brock’s bidding. He finally convinced the majority
of the Board to stay with E&Y and do the investigation requested by E&Y.

Mr. Petit advised the Board that he was very frustrated by the Ernst & Young refusal
to complete the 2017 audit due to the Cohodes’ allegations because he had warned
Andy Brock in November that Cohodes would write E&Y a letter of that nature.
Nothing was done to prepare for the eventuality. Petit also told the Board that he
firmly believed that E&Y would never finish the audit because, once the current
allegations were investigated, Cohodes would have even more allegations that E&Y
would want to investigate. As Petit predicted, E&Y stayed involved only until
November 7, 2018, and then resigned. At that point, they had probably billed the
Company five times the original estimate for the audit without completing it.

As the allegations from Marc Cohodes increased during the fall of 2017, Mr. Petit
received phone calls from some other public company executives and others who
had experienced Cohodes’ attacks in the past. One of these individual orchestrated a
meeting at the DOJ offices in New York City with Petit, Bill Taylor, the Company’s
Chief Operating Officer, and Lexi Haden, the Company’s General Counsel, with two
agents, and a DOJ criminal investigator. This meeting took place in January 2018.

The DOJ staff disclosed that they knew a great deal about Marc Cohodes. They
indicated they were collaborating with Canadian and European authorities, and they
were pursuing a number of his illegal and fraudulent activities. MiMedx was asked
to forward to the agents all fraudulent activities that Marc Cohodes was conducting
against the Company. The staff stated that they did not know when the Cohodes
investigation would be completed and action taken.

Mr. Petit retained Washington counsel to assist the Company with other contacts
with federal agencies relative to these illegal short selling activities. Mr. Petit had
this counsel draft a very lengthy letter with supporting documents to Mr. Jay
Clayton, the SEC Commissioner, on January 3, 2018, which clearly described Mr.


                                            3
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 52 of 86




Cohodes’ “short and distort” campaign and his related illegal short selling that was
occurring against MiMedx. These documents clearly showed the standard pattern of
creating false allegations in some media format and front running the publication
date by hedge funds and involved individuals setting up their trades. On the
publication date, these funds all participate in trading with market manipulation,
such as “spoofing” and “layering.” This is a standard process for illegal short selling.
In addition, many of these traders create “naked” or “counterfeit” shares by taking
extended periods of time to close out their short contract or position. Those
contract/positions are supposed to be closed within three days; however, MiMedx
had averaged short contracts on their shares out as far as 40 days without closure.

The Company notified FINRA with supporting documents of these and other trading
abnormalities, such as “naked” or “counterfeit” shorting. The Company never
received responses from either the SEC or FINRA relative to their letters and
inquiries prior to Mr. Petit’s departure. In addition, numerous MiMedx shareholders
formally contacted the SEC and disclosed these illegal short selling activities with no
responses as far as Petit knows.

At the February meeting, Mr. Petit’s recommendation to the Board was to terminate
Ernst & Young and bring Cherry Bekaert back to complete the 2017 audit, since they
had already reviewed the first two of those quarters. The Company could then
retain another big four auditor for 2018. Any additional investigations that the
Board felt required to accomplish could be completed during 2018. Mr. Dewberry
disagreed because he claimed this approach would “look bad.” Mr. Petit replied that
his approach would look bad for 60 days while the audit was completed, but then it
would be over. He stated that Mr. Dewberry’s solution with E&Y had no closure
date because Cohodes would continue to make allegations.

As things progressed, Mr. Petit was absolutely correct. As of today, the Company
has stated that they should have audited financial statements in December, which is
almost two years from the original due date for the 2017 audit.

With the continuing DOJ investigation, Petit, Taylor and Senken now face the fact
that the Audit Committee paid King & Spalding, a large national law firm, $40 million
to conduct the investigation. The investigation lasted 15 months. In addition, the
Company probably spent another $30 million on Sidley Austin and other attorneys
and auditors.

Those expenditures were absolutely ridiculous for a company of the size of MiMedx,
but were allowed in order to exploit the Audit Committee’s CYA syndrome and the
“takeover” of MiMedx by the inexperienced Board. Of course, this approach
followed the Sally Yates Doctrine, which was published by DOJ in 2015. Yates was
fired by President Trump in 2017, and she returned to King & Spalding, her previous
law firm.




                                           4
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 53 of 86




In addition to the KPMG opinion on the AvKare contract and the proposed revenue
restatement to a cash versus accrual basis, the investigation turned up several
distributor transactions in 2015 that King & Spalding has brought into question.
The King & Spalding investigation was headed by a career prosecutor, who had no
practical business experience. These transactions that have been highlighted as
problematic were nothing more than normal distributor negotiations. There was
one situation, with a distributor by the name of CPM in Dallas, Texas, where the
Company had actually fired the distributor once, and the distributor asked to be
reinstated. In those negotiations, the Company reinstituted a consulting contract
that had been lost when the distributor was fired. As it turned out, Petit had some
concerns about the business practices of this distributor, and he ended up firing him
for the second time within about three months. All of these issues should not have
affected the Company’s accounting treatment of these accounts in 2015.

Over the Petit/Taylor years, the Company basically collected in cash all of their
approximately $1 billion in reported revenue. The Company’s accounts receivables
never got out of a reasonable range without executives taking action to bring it
quickly back into range. When Petit and Taylor left the Company on June 30, 2018,
the accounts receivable were in the 65 day range, which is excellent for most
healthcare organizations.

The Audit Committee consisting of Dewberry, Evans and Bleser, actually
orchestrated a takeover of the Company by using the chaos created by the illegal
short selling activities. There were two motivations for this takeover action. First,
Mr. Dewberry was attempting to find a way to cover the Audit Committee for the
“opinion” of Ernst & Young that they had not conducted a sufficient investigation of
the terminated sales employees’ accusations in early 2017. Dewberry was paranoid
on this issue. Subsequently, Mr. Evans, who was unemployed at the time, saw an
opportunity to become the Chairman of the Board of this Company, which was going
to be a very prestigious position for him. Mr. Evans had never served on a public
board until one of the large MiMedx shareholders asked Mr. Petit to consider placing
Evans on the Board. Thus, this takeover process started with the goal of finding
ways to have the top executives forced out of the Company.

Very simply, this relatively inexperienced Board took control of the Company and
terminated the CFO and Controller because the majority of the Board had decided to
restate five years of revenues, and three weeks later asked the CEO and COO to step
down because they wanted “to take the Company in a different direction.” From
that point forward, a series of very destructive and irrational business decisions
were made that were extremely destructive to the Company and extremely
disturbing to the shareholders.

The Board first hired a temporary CEO who had no healthcare experience! They
expected him to run a very complicated and sophisticated biotechnology company,
which he was incapable of doing. They did not allow any transition communications
with Petit and Taylor. They promoted a short-­‐term employee into the temporary


                                          5
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 54 of 86




CFO role, and he became solely focused on attempting to have the Board elect him as
the new CEO. They also promoted someone who had been a staff person to Mr.
Petit, the CEO, into a line role with significant responsibilities for over 80
employees. That promotion began to cause significant problems. He was later
terminated!

With those decisions, the Company’s new revenue growth dropped from 30%
annual rates to actually little to no growth. With the unmanaged legal and
accounting expenses, the Board thought they had to terminate 24% of the
workforce, which took place on December 5th in spite of Mr. Petit’s communications
asking them to examine the facts much more carefully. Those layoffs devastated
employee morale. Sales plunged even further because they terminated 24% of the
400+ sales force.

Also, the temporary CFO went to NASDAQ in mid-­‐September to convince them they
would have the 2017 audit finished by the end of February of 2019. The temporary
CFO and several lawyers from Sidley Austin were allowed to do that presentation
without any Board oversight, even though Charlie Evans, Chairman of the Board,
was given specific advice from Petit, while he was on the Board, not to do so. Evans
claimed it was a “management prerogative,” and Petit explained that, if this was not
managed with Board oversight, it could result in the Company’s stock being delisted.
Well, that is exactly what happened on November 7th when the Company had to go
back and tell NASDAQ that the information the temporary CFO provided on
September 13th was incorrect when he made the presentation.

At that point, the Company’s stock had been driven down to below $1 per share with
a $100 million market cap. That price decline represented a 95% drop in the stock
price. Shareholders were irate because there were absolutely no communications
from the Company due to the Sidley communications lockdown memo.

In order to justify the out of control spending associated with the investigation and
audits, the Board decided that they needed to create the impression of a massive
fraudulent operation at MiMedx. Therefore, they eventually terminated 14 of the
top 16 people that built the Company over the eight-­‐year period into the fifth fastest
growing public company in America. These were all extremely competent
individuals, some of who had served with Petit and Taylor in their former
organizations for many years. That decision further crippled the Company because,
while subordinates were promoted, they did not have the experience, capabilities or
business relationships of the former management team.

The previous MiMedx Board of Directors spent numerous hours and legal funds
fighting the shareholders’ request for a 2018 annual shareholders meeting.
Litigation was filed in the state of Florida by Hialeah Municipal Fund and was
supported by Petit and the largest shareholders of MiMedx Group. The Company
fought having the 2018 meeting in every way possible, but it finally took place on
June 17th as the result of a court order. This resulted in three unassociated Board


                                           6
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 55 of 86




members being elected and appointed to the Board. In order to preclude Mr. Petit’s
slate of directors from being elected, the Company signed an agreement with an
alternate slate of Board members. Petit’s main goal was to get changes made to the
Board to offset their lack of experience, incompetence and their “takeover”
objective. At this point, only four of the original eight outside Board members
remain.

Petit and Hialeah continue to campaign for the 2019 shareholders meeting to be
held. However, the Board had always been “entrenched,” and they fought
continually in the Florida court to not hold the shareholders meetings and change
Board members. The date for the 2019 meeting has still not been decided.

The Atlanta SEC case of insider trading against Mr. Petit that started in 2010 is a
good example of the Commission filing charges against a successful business
executive with no real evidence. They accused Mr. Petit of passing inside
information to a friend, Earl Arrowood, who was a former Delta Airlines pilot and
Vietnam fighter pilot. Petit and Arrowood flew together from time to time over the
years. Mr. Petit was accused of passing inside information prior to the sale of Matria
Healthcare because Mr. Arrowood purchased shares in Matria Healthcare on a day
that Mr. Petit had two telephone conversations with him. However, Mr. Petit had
one or two conversations a day with Mr. Arrowood for a week prior to that day, and
he had the same conversation pattern with him for a week after that. This was
because Mr. Arrowood was helping Mr. Petit purchase an airplane. Each one of
them would talk to the seller, the lawyers, Cessna aircraft, etc. after each of those
calls. After the purchase, the calls dropped to about one per month again.

Mr. Petit took a lie detector test to prove his innocence, and he passed it with “flying
colors.” However, that did not slow down the SEC investigation, and the SEC filed a
lawsuit against Mr. Petit. The Commission carried this investigation and lawsuit on
for a total of four and a half years.

One interesting aspect is that Mr. Arrowood purchased two trauches of stock, one
four months before the acquisition of Matria Healthcare was announced which he
told Mr. Petit about after he made the purchase, and the second one which occurred
approximately a month before the acquisition was announced, which he did not tell
Mr. Petit about. Mr. Arrowood held those shares for nine months and six months
respectively. When he sold them, he made a profit of $9,990. It is certainly
acknowledged that, had Mr. Petit passed on inside information, it would not have
mattered what the profit on the sale was. However, this a stark reminder of the
SEC’s motivation was more to denigrate and convict a successful Atlanta business
person who had strong ties to Republican politicians than recovering fraudulent
profits for the federal government. The SEC dropped the case two weeks before the
trial.

Petit inherited members of the MiMedx Board when he stepped in to run the
Company as CEO and Chairman in 2009. He left a few members in place because of


                                           7
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 56 of 86




their shareholdings. He added some people that he had some previous experience
with, such as Terry Dewberry and Joe Bleser, who were on the Audit Committee. He
added two individuals at the request of two large shareholders. These were Charlie
Evans and Dr. Neil Yeston. However, Mr. Petit never had the time to build the
strength in this Board that he had in his previous Boards at Matria Healthcare and
Healthdyne. In those cases, he had CEOs and entrepreneurial CEOs who would have
understood what was happening with this Company and had the courage to do the
right things for the Company and its shareholders rather than worrying about CYA
issues.

Regardless of the ineptitude of this Board and their corporate takeover, the
Company would not have been forced to go through these unnecessary trials and
tribulations had it not been for the illegal short selling orchestrated by Marc
Cohodes.




                                        8
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 57 of 86




        EXHIBIT 8
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 58 of 86




                   ILLEGAL SHORT SELLING AGAINST MIMEDX
                              October 22, 2019


From about 2013 into 2017, a hedge fund by the name of Deerfield Management had
been continually selling MiMedx stock short assuming the Company would be a
“flash in the pan,” and their revenue growth would drop significantly. When that did
not take place, it is estimated that Deerfield lost a very substantial amount of money
(over $50 million) with their short positions. Consequently, in the summer of 2017,
some reliable sources indicated that Deerfield was going around the country
encouraging other hedge funds to join them in a concerted short sell attack against
MiMedx. They managed to assemble such a group, and it is believed they aligned
with Marc Cohodes in mid-­‐2017 to orchestrate the attacks.

Also in 2017, the SEC fined Deerfied $4.5 million for not supervising two of their
healthcare analysts who had bribed a CMS official in mid 2013 into giving them
confidential information on forthcoming pricing/reimbursement changes for some
dialysis companies. These two analysts were the same individuals who covered
MiMedx for Deerfield. Theses two individuals were subsequently indicted for this
bribery activity. They could have conducted the same malfeasance against MiMedx
because there were CMS pricing changes for MiMedx products being considered in
the summer of 2013. MiMedx shares that were sold short escalated from
approximately two million to over 20 million during the summer of 2013.

The major illegal short selling began in the fall of 2017 with coordinated trading
attacks on the Company that matched up with social media and journalistic articles
being published. These groups engaged in “front running” or positioning
themselves prior to the information releases coming public, which they actually
developed, which is illegal. On the day of the attack, they would engage in “layering”
and “spoofing” to push the share price down, which is illegal. In addition, they
would extol the virtues of the accuracy of their fraudulent publications by pointing
to the fact that the share price declined substantially! Also, often they participated
in naked short selling of their contracts, which is illegal.

The SEC calls this type of action out in a Bulletin entitled “Social Media and Investing
– Stock Rumors,” which was modified on February 6th, 2017. There are a number of
illegal issues about this type of activity. These illegal short sellers were very adept
at taking sales personnel who MiMedx fired for cause (selling competitive products
on the side) and turning them into whistle blowers and individuals who would
create and make up allegations for them. The propensity for lying by these sales
personnel was very evident in their depositions taken for the civil lawsuits the
Company filed.

Two of the terminated group of sales employees made allegations in late 2016 of
channel stuffing and other accounting irregularities through their Minneapolis
attorney, Clayton Halunen. They were trying to break their non-­‐compete contracts
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 59 of 86




with the Company. Halunen went public with that information when MiMedx would
not agree to his extortion request for his clients.

This group and other sales persons who became involved with accusations did not
understand the Company’s accounting processes and procedures relative to the
AvKare federal contract. Actually, neither did their attorney! Their attorney did no
due diligence on his clients’ allegations before he went public with them.
Incidentally, only in the U.S. judicial system is this type of disclosure by an attorney
allowed without proper due diligence and proof. In the other judicial systems of
developed countries, this type of unverified disclosure is unlawful! Also, executives
were told that Mr. Halunen called Mr. Ty Cotrell of the Denver SEC office to make his
client’s allegations as had Marc Cohodes done with the other terminated employees.

This was a very aggressive short selling campaign because Cohodes sent accusatory
letters to senators, congressmen, the new auditors, Ernst & Young (E&Y), and
hospitals where MiMedx was doing their research programs. Cohodes has made
false allegation after false allegation in trying to disrupt MiMedx business in every
way possible.

In early 2018, Petit along with Bill Taylor, President, and Lexi Haden, General
Counsel, were called to the DOJ offices in New York to meet with investigators. At
that meeting, they were told that the DOJ knew more about Marc Cohodes than they
were being given credit for knowing. They said that they were investigating him for
international money laundering and other fraudulent activities, and they had been
in contact with Canadian and European authorities. Petit, Taylor and Haden told the
agents about Cohodes’ short-­‐and-­‐distort campaign against MiMedx, and the agents
asked to be provided with the evidence that Cohodes was engaged in fraud-­‐based
illegal activity relative to MiMedx. The evidence was collected and reviewed by the
Sidley Austin law firm. However, it was never sent because David Rody, a Sidley
attorney, told the Board that AUSA Quigley at the DOJ, who he had previously
known, did not want the fraudulent information sent. That was a lie told by Rody,
which was later verified by Quigley in writing. The reason that Rody did this
probably relates to the Company being advised to not discuss illegal short sellers by
the regulators.

After the first two terminated employees made allegations of channel stuffing at VA
hospitals and other accounting irregularities in late 2016, the Audit Committee of
the MiMedx Board of Directors engaged their outside counsel, Troutman Sanders, to
investigate. The Investigation included extensive document review and witness
interviews. Both Troutman Sanders and the Audit Committee concluded that there
had been no channel stuffing or other accounting irregularities. The Company
published a press release announcing the Audit Committee’s findings and
conclusions in early March 2017.

Those conclusions did not serve the purposes of Cohodes and his fellow short
sellers, who needed someone to make findings of misconduct at MiMedx in order to


                                           2
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 60 of 86




continue to drive the stock price down. So, in February 2018, Cohodes sent a letter
to the Company’s new big four auditor, Ernst &Young, threatening that if E&Y did
not conclude that there had been channel stuffing and accounting fraud at MiMedx,
E&Y itself could be sanctioned or held liable.

Months earlier, in November 2017, Petit had warned the E&Y engagement partner,
Andy Brock, that such a corrupt letter could be coming, and urged him to notify his
partners in New York. Brock brushed off the warning, saying E&Y was used to such
“stuff.” However, when the letter arrived, E&Y could not manage the threats
because it feared blowback from its own oversight organizations, the SEC and the
PCAOB. So it told the Company in February of 2018 that it would not finish the 2017
audit until the Company thoroughly investigated all of the Cohodes allegations,
including the ones that the Audit Committee and Troutman Sanders had already
investigated.

After E&Y delivered this ultimatum to the Board, Petit told the Board that he did not
expect E&Y to ever finish the audit. Petit stated that as soon as they had
investigated one set of Cohodes’ allegations, Cohodes would make more, and that
E&Y was so fearful of SEC and PCAOB oversight that it would insist that each new
allegation be investigated before it could complete the audit. Petit predicted that
E&Y would resign from the account rather than finish the audit under these
circumstances (which is exactly what happened on November 7, 2018, and many
millions of dollars in E&Y costs later). Petit suggested that the Company bring back
Cherry Bekaert to complete the 2017 audit, which Petit felt could take place within
60 to 90 days, and then consider switching to a new big four auditing firm. But, the
majority of the Board decided to stick with E&Y and meet all of their demands -­‐-­‐ and
the lengthy, costly and destructive saga that has been MiMedx’s recent history
began.

This “opinion” by certain members of the Ernst &Young staff resulted in the
Company basically terminating their 24-­‐year relationship with the Troutman
Sanders law firm in Atlanta. When making those particular allegations, E&Y faulted
the Chairman of the Audit Committee, Terry Dewberry, and the Audit Committee
itself with conducting an inadequate investigation of these charges made by the two
individuals who were first caught selling competitive products on the side while
being full-­‐time MiMedx employees. They insinuated that the investigation should
have included a very expensive “forensic audit.” Petit advised that the Board should
push back on these E&Y “opinions!”

From that point forward, the Audit Committee was in total charge and had full
responsibility for the investigation and ensuing audits. However, they never
prepared a schedule, a budget or scope for this expensive project. The Audit
Committee selected King and Spalding (the Sally Yates law firm; see information on
the Sally Yates Doctrine) to conduct the investigation and KPMG to conduct a
forensic audit. The Audit Committee and Board then effectively turned over most of
the Company’s key audit decisions and many of its business decisions to E&Y, King


                                           3
    Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 61 of 86




and Spalding, and KPMG. In addition, the Company was being “encouraged” to
select a new law firm by E&Y.

King and Spalding and KPMG began their investigation in March of 2018, and in less
than three months they formed an opinion that the Company had improperly
accounted for revenue from their federal distributor, AvKare, for the preceding five
years, necessitating a five-­‐year restatement of the company’s financials. They
formed this opinion even though it was the exact opposite of what Troutman
Sanders and Cherry Bekaert had concluded just a year earlier. They also formed it
without giving executive management a meaningful opportunity to provide input
about the non-­‐accounting data they used to make this GAAP related decision. As a
result, they got it wrong.

So why did the Audit Committee recommend to MiMedx’s Board that it adopt this
new opinion of how revenues with its federal distributor should have been
accounted for? Because it matched the Audit Committee’s CYA goals and finding
fault with management that would result in dismissals. Like E&Y, the Audit
Committee and Board were intimated by all of the short seller allegations and
decided that it was safer for them to “scapegoat” top management for those
imaginary wrongdoings than defend against them. Also, King & Spalding was
pushing the Sally Yates Doctrine since she just returned from the DOJ in DC after the
President had fired her.

MiMedx executive management used a very sophisticated, orderly, bottom-­‐up
method of predicting quarterly demand for its products that yielded extremely
accurate sales forecasts so the quarterly revenue forecasts were from sales
management and not numbers desired by Petit or Taylor. That did not mean, of
course, that there was no need to incentivize sales people or inquire about the
reasons particular sales people or regions were falling short of their own sales
predictions. However, top management never encouraged sales people to do
anything unethical, let alone illegal.

The termination of Petit and other top executives at MiMedx is an indirect result of
illegal short selling that went unchecked by U.S. regulatory agencies such as the SEC
and the Department of Justice. MiMedx provided information and evidence about
the illegal short selling to those agencies, but to Petit’s knowledge, they did nothing
about it. That made it possible for Marc Cohodes to intimidate Ernst & Young, the
MiMedx Board of Directors, and the MiMedx Audit Committee, with disastrous
results for the Company, its shareholders, its employees and its executives.




                                           4
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 62 of 86




                              5
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 63 of 86




        EXHIBIT 9
01213434                                   5678ÿ 77Document
                         Case 4:20-cv-04015-SBA     ÿ7ÿ628
                                                                  ÿÿ7Filed
                                                                        ÿ6 ÿ09/29/20
                                                                                 ÿ6ÿPage
                                                                                             ÿÿ 5 64 of 86
 /012ÿ4567ÿ12ÿ859ÿ75:9ÿ6;925<=>?ÿ<5<@45AA;941=>ÿ:2;ÿ5<>7Bÿ/5ÿ59C;9ÿ69;2;<D=D15<@9;=C7ÿ4561;2ÿ859ÿC12D91E:D15<ÿD5ÿ75:9ÿ45>>;=F:;2?ÿ4>1;<D2ÿ59ÿ4:2D5A;92ÿG121D
 0DD62HIIJJJBCK9;691<D2B45AB
 0DD62HIIJJJBJ2KB45AI=9D14>;2I2;<@K50<<7@12=L25<@4=>>;C@ME1@5<@E;0=>8@58@A1A;CN@F95:6@OOPQPRSQTUO


        
          
             ÿÿ¡ÿ¢£ÿÿÿÿÿ
        


        ¤¥¦§¨©ª«¬­ÿ©¬¯°¬±¥²ÿ³´©©´¯¥µÿ§¦ÿ́­ÿ«´°¦©¬ª­¶ÿ¬¨´§¶ÿª­·¥¸¶´²ÿ«²ª¶ª«¬©ÿ́³ÿ̈¥©¥¬¹§¥²¥µÿ̈ª́°¥µª«¬©ÿ³ª²°




        ºªº¥µ»ÿ³´§­µ¥²ÿ¼¬²±¥²ÿ½¼¥¶¥¾ÿ¼¥¶ª¶ÿ¿¬¸ÿ̈¥¥­ÿ¬ÿ¦´©ª¶ª«¬©ÿ̧§¦¦´²¶¥²ÿ́³ÿÀ¥­ÁÿÂ´¿­­ÃÿÄ̧¬±¸´­ÿÅ¤ÁÆÿÇ¬ÁÈÆ
        ¬¨´·¥Á
        ÉÊË/ËHÿÌÍÎÏÿÐ¤ÌÑÒÓÑÔÌÀÀÓÕÄÌÖÎÒÿ¼¤ÎÀÀ
        ÝÞÿßàáâãäáåÿçèàéáåêèåÿëåìÿíäëàîáÞÿßàëåâ
        Ò¥«Áÿ×ØÆÿ×ÙÚÛÿÚÜ×Úÿ¦°ÿÎÖ
        VWXYÿ[\]XX^ÿ_`ab`\XcÿaÿdW\efgaÿhWijklgmaXcÿmallWnÿo]WÿpWnWealÿqjeWajÿ\rÿ_XsW`ogfaog\XÿgX
        tmo\kWeÿuvwxÿo\ÿr\ll\yÿjiÿ\Xÿaÿm\zilagXoÿl\nfWnÿk^ÿ{aebWeÿ|{WoW}ÿ{Wogocÿo]Wÿr\jXnWeÿ\r
        kg\zWngmalÿm\ziaX^ÿ~g~Wnÿde\jiÿafagX`oÿaXÿgXsW`o\eÿy]\ÿmegogmgWnÿo]Wÿm\ziaX^ÿaXnÿ~eY
        {WogoY
        ~eYÿ{Wogoÿ]anÿm\zilagXWnÿo\ÿo]Wÿpq_ÿaXnÿ~eYÿ_`ab`\XÿmallWnÿo]Wÿpq_ÿo\ÿa`bÿo]aoÿo]W^ÿeW`i\Xnÿo\
        o]Wÿm\zilagXocÿ]g`ÿ̀i\bW`y\zaXÿm\XezWncÿanngXfÿo]aoÿ~eYÿ_`ab`\XÿngnXoÿeWjW`oÿaÿ̀iWmgm
        \jom\zWY
        VWsWXÿyWWb`ÿlaoWecÿo]WÿgXsW`o\ecÿ~aemÿ\]\nW`cÿeWmWgsWnÿaÿsg`goÿre\zÿoy\ÿpq_ÿafWXo`ÿy]\ÿo\ln
        ]gzÿo]aoÿgrÿ]WÿngnXoÿ̀o\iÿi\`ogXfÿXWfaogsWÿoyWWo`ÿak\joÿ~eYÿ{WogoÿaXnÿ~g~Wncÿ|o]WeWÿy\jlnÿkW
        m\X`WjWXmW`c}ÿ]Wÿo\lnÿ]WÿallÿVoeWWoÿ[\jeXalYÿ]Wÿpq_cÿgXÿeW`i\X`Wÿo\ÿaÿjW`og\Xÿre\zÿo]W
 !!"11###8#$8%&1!%6167$ 777%6'7'6 &&6())*0*+,0-.)                                                                      )10
01213434                               5678ÿ 77Document
                     Case 4:20-cv-04015-SBA     ÿ7ÿ628
                                                              ÿÿ7Filed
                                                                    ÿ6 ÿ09/29/20
                                                                             ÿ6ÿPage
                                                                                         ÿÿ 5 65 of 86
       /0123456ÿ849:ÿ;2<ÿ=0>0:?8ÿ>4:ÿ@??3ÿA>2?4A?393Bÿ;2<ÿC?A9Aÿ03ÿDE9AA?26ÿE>9F>ÿ;2<ÿ=0>0:?8
       :98G1A?8<
       HÿI?42ÿ4B06ÿ;9;?:J6ÿ4ÿK4L?2ÿ0Mÿ4K390A9FNA9881?ÿB24MA8ÿ@48?:ÿ93ÿO?02B946ÿE48ÿ4ÿ>9B>PI93B
       >?45A>NF42?ÿF0KG43I<ÿQ0E6ÿ9AÿM4F?8ÿK15A9G5?ÿM?:?245ÿ93R?8A9B4A9038ÿ0R?2ÿ9A8ÿ4FF013A93Bÿ43:ÿ845?8
       G24FA9F?8ÿ43:ÿ;2<ÿC?A9Aÿ>48ÿ@??3ÿS2?:ÿM02ÿF03:1FAÿA>?ÿF0KG43IÿF455?:ÿT:?A29K?3A45UÿA0ÿ9A8
       @1893?88ÿ02ÿ2?G1A4A903<ÿD>?ÿ8A0FL6ÿE>9F>ÿG?4L?:ÿ4Aÿ42013:ÿVWXÿ548Aÿ/43142I6ÿ98ÿ30EÿVW<YZ<ÿHAÿA>?
       A9K?6ÿ54EI?28ÿM02ÿ;2<ÿC?A9AÿF455?:ÿA>?ÿ4FA903ÿT:??G5Iÿ:984GG093A93B<U
       ;2<ÿC?A9Aÿ>48ÿ@??3ÿ4ÿG059A9F45ÿ81GG02A?2ÿ0Mÿ;2<ÿ[84L8036ÿF03A29@1A903ÿ2?F02:8ÿ8>0E6ÿ43:ÿ;2<
       [84L803ÿ>48ÿF455?:ÿ;2<ÿC?A9Aÿ4ÿ503BA9K?ÿM29?3:<
       \0F1K?3A8ÿG20:1F?:ÿ13:?2ÿA>?ÿ]2??:0Kÿ0Mÿ[3M02K4A903ÿHFAÿ8>0EÿF022?8G03:?3F?ÿ@?AE??3ÿ;2<
       [84L803ÿ43:ÿA>?ÿ]^[_8ÿF03B2?8890345ÿ4`4928ÿ0aF?ÿ2?B42:93Bÿ;9;?:J6ÿ;2<ÿC?A9Aÿ43:ÿ;2<ÿ=0>0:?8
       M20KÿbFA<ÿWc6ÿdZWe6ÿA>201B>ÿ/43<ÿdf6ÿdZWX<
       H5A>01B>ÿ>?4R95Iÿ2?:4FA?:6ÿA>?ÿ?K4958ÿ:0F1K?3Aÿ4ÿG>03?ÿF455ÿ;2<ÿ[84L8036ÿE>0ÿ98ÿA>?ÿF>492K43
       0MÿA>?ÿg?34A?ÿg?5?FAÿ=0KK9AA??ÿ03ÿhA>9F86ÿ>4:ÿE9A>ÿA>?ÿ]^[ÿ48ÿ4ÿTR9FA9Kÿ2?M?2245<UÿD>?Iÿ8>0Eÿ;2<
       [84L803ÿM0550E93Bÿ1GÿE9A>ÿA>?ÿ]^[ÿ8?R?245ÿE??L8ÿ54A?26ÿ2?i1?8A93BÿA>?ÿ4B?3FI_8ÿS3:93B8<ÿTC5?48?
       @?ÿ48812?:ÿA>98ÿK4AA?2ÿ>48ÿ@??3ÿ@201B>AÿA0ÿA>?ÿ4AA?3A903ÿ0MÿA>?ÿ4GG20G294A?ÿG?28033?5ÿM02ÿ43I
       4FA903ÿ:??K?:ÿ3?F?8842I6Uÿ43ÿ0aF945ÿ93ÿA>?ÿ]^[ÿ=29K9345ÿ[3R?8A9B4A903ÿ\9R98903ÿ2?8G03:?:6
       4FF02:93BÿA0ÿA>?ÿ:0F1K?3A8<
       HK43:4ÿ;4::0J6ÿA>?ÿ8G0L?8E0K43ÿM02ÿ;2<ÿ[84L8036ÿ849:jÿT=038A9A1?3A8ÿF03A4FAÿ18ÿE>?3ÿA>?I
       42?ÿ8??L93Bÿ>?5GÿM20Kÿ4ÿM?:?245ÿ4B?3FIÿ43:6ÿ93ÿK43IÿF48?8ÿ81F>ÿ48ÿA>98ÿ03?6ÿE>?3ÿA>?IÿE43AÿA0
       K4L?ÿ812?ÿA>?ÿ4B?3FIÿ98ÿ4E42?ÿ0MÿA>?92ÿF03F?238ÿ4@01Aÿ43ÿ9881?<Uÿg>?ÿ:9:3_AÿG20R9:?ÿ43ÿ438E?2
       48ÿA0ÿ>0EÿK43IÿA9K?8ÿ93ÿ4ÿI?42ÿ;2<ÿ[84L803ÿAIG9F455IÿF4558ÿA>?ÿ]^[ÿ03ÿ@?>45Mÿ0MÿA>08?
       F038A9A1?3A8<
       ;2<ÿC?A9Aÿ:9:3_Aÿ2?8G03:ÿA0ÿ?K4958ÿ8??L93BÿF0KK?3A<
       D>?ÿg43ÿ]243F98F0ÿ]^[6ÿE>9F>ÿ:98G4AF>?:ÿA>?ÿ4B?3A8ÿA0ÿ;2<=0>0:?8_8ÿ3?42@Iÿ>0K?6ÿG20R9:?:ÿ4
       8A4A?K?3AÿM20Kÿ^2?3:4ÿHAL938036ÿF>9?Mÿ:9R98903ÿF0138?5jÿTH55ÿ]^[ÿ93R?8A9B4A9R?ÿ4FA9R9AIÿ98
       G2?K98?:ÿ1G03ÿA>?ÿM13:4K?3A45ÿ:1AIÿ0MÿB0R?23K?3AÿA0ÿG20A?FAÿA>?ÿG1@59F6ÿ43:ÿ98ÿG?2M02K?:
       E9A>ÿF42?ÿA0ÿG20A?FAÿ93:9R9:145ÿ29B>A8ÿ43:ÿA0ÿ?3812?ÿA>4Aÿ93R?8A9B4A9038ÿ42?ÿF03S3?:ÿA0ÿK4AA?28
       0Mÿ5?B9A9K4A?ÿB0R?23K?3Aÿ93A?2?8A<U




 !!"11###8#$8%&1!%6167$ 777%6'7'6 &&6())*0*+,0-.)                  310
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 66 of 86
01213434                                5678ÿ 77Document
                      Case 4:20-cv-04015-SBA     ÿ7ÿ628
                                                               ÿÿ7Filed
                                                                     ÿ6 ÿ09/29/20
                                                                              ÿ6ÿPage
                                                                                          ÿÿ 5 67 of 86
        /01123456ÿ89ÿ:;<14=>2<ÿ?><ÿ>ÿ@46ÿ1>A=ÿ;BÿC4CDEFG<ÿ@0<45D<<ÿ>5Eÿ=:DÿED1>A=HD5=G<ÿ1;24I3
        I:>56Dÿ=:AD>=D5DEÿ=:DÿI;H1>53G<ÿ>@424=3ÿ=;ÿ<=;IJÿ=:Dÿ89ÿ?4=:ÿ6;;E<ÿ;5ÿI;5<465HD5=ÿ>5Eÿ@;;J
        =:DHÿ><ÿ<>2D<KÿB;AHDAÿDH12;3DD<ÿ<>4ELÿM5ÿC>3ÿNOPQKÿ>B=DAÿ:>R456ÿADID4RDEÿ>ÿ2D==DAÿBA;Hÿ=:D
        I;H1>53ÿI;H12>45456ÿ>@;0=ÿ=:Dÿ89G<ÿ>IS04<4=4;5ÿ1A;ID<<Kÿ/D5LÿM<>J<;5ÿ><JDEÿ=:Dÿ/D5>=Dÿ89
        I;HH4==DDÿ<=>Tÿ=;ÿB;22;?ÿ01L




        C<LÿC>EE;Fÿ<>4Eÿ=:Dÿ<D5>=;AÿUE;D<ÿ:4<ÿRDA3ÿ@D<=ÿ=;ÿH>JDÿ=:Dÿ89ÿ>?>ADÿ>5Eÿ2D>A5ÿ>@;0=
        1A;1;<DEÿ<;20=4;5<Vÿ=;ÿ1A;@2DH<ÿ4ED5=4WDEÿ@3ÿI;5<=4=0D5=<L
        XYZ[\ÿ[^ÿ_AD=I:D5ÿC;A6D5<;5ÿ>=ÿ6AD=I:D5LH;A6D5<;5`?<aLI;Hÿ>5Eÿb:>A2D3ÿ_A>5=ÿ>=
        I:>A2D<L6A>5=`?<aLI;H
        cddefgehÿjkÿlmeÿneoepqegÿrstÿruvstÿdgjklÿehjljwkÿfxÿyzjzeh{ÿ|k}exlwgÿ~foehÿegÿqÿ~|y


  ÿÿÿ ÿÿÿ ÿÿÿÿ¡¢
 £ÿÿÿ¤ÿ¥ÿÿ ¦ÿ¥ÿÿ£ ÿ¢ÿ¦¢ÿÿ¤ÿ¢§¥ÿÿ¥ÿ¥ÿÿÿ¥ÿ¡
 ¨©©¢ª




 !!"11###8#$8%&1!%6167$ 777%6'7'6 &&6())*0*+,0-.)                                                      010
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 68 of 86




     EXHIBIT 10
                   Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 69 of 86




From: efoia@subscriptions.fbi.gov <efoia@subscriptions.fbi.gov>
Sent: Tuesday, April 21, 2020 5:46 PM
To: Matt Turetzky <MTuretzky@nortonlaw.com>
Subject: eFOIA Request Received


Individual Information

Prefix Mr. First Name Matthew Middle Name [           ] Last Name Turetzky Suffix [        ] Email mturetzky@nortonlaw.com Phone
5109064905 Location United States

Domestic Address

Address Line 1 299 Third Street Address Line 2 Suite 106 City Oakland State California Postal 94607

Agreement to Pay

How you will pay
I am willing to pay additional fees and will enter the maximum amount I am willing to pay in the box below.


Allow up to $ 1,500

Non-Individual FOIA Request

Request Information
See attached letter.


**


                                                                    1
                Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 70 of 86
Please be advised that efoia@subscriptions.fbi.gov is a no-reply email address. Questions regarding your FOIA request
may be directed to foipaquestions@fbi.gov. If you have received a FOIPA request number, please include this in all
correspondence concerning your request. Please note eFOIPA requests are processed in the order that they are
received. If you have not received a FOIPA request number, your request is in the process of being opened at which time
it will be assigned a FOIPA request number and correspondence will be forthcoming.

**

Upon receipt of your FOIPA request number, you may check the status of your FOIPA request on the FBI???s electronic
FOIA Library (The Vault) on the FBI???s public website, http://vault.fbi.gov by clicking on the ???Check Status of Your
FOI/PA Request tool??? link. Status updates are performed on a weekly basis. If you receive a comment that your FOIPA
request number was not located in the database, please check back at a later date.




                                                           2
          Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 71 of 86




                                                                                     April 21, 2020


VIA ONLINE SUBMISSION

David M. Hardy, Chief
Record/Information Dissemination Section
Records Management Division
Federal Bureau of Investigation
Department of Justice
170 Marcel Drive
Winchester, VA 22602-4843

Re:      Freedom of Information Act Request to the Federal Bureau of Investigation

Dear Mr. Hardy:

We represent Marc Cohodes. On Mr. Cohodes’s behalf, we request that you provide Mr.
Cohodes with copies of all of the following pursuant to the Freedom of Information Act, 5
U.S.C. § 552:

      1. All correspondence and communications between Senator Johnny Isakson, his staff, his
         employees, or any person acting on his behalf and the Federal Bureau of Investigation
         referring or relating to MiMedx, Parker Petit, or Marc Cohodes.
      2. All documents and communications in the possession, custody, or control of the Federal
         Bureau of Investigation referring or relating to Marc Cohodes.

Your response to Mr. Cohodes should be sent to me at the address below.

This request is identical to a Freedom of Information Act request we made on January 15, 2020
(1457448-000) and appealed on February 21, 2020 and supplemented on March 11, 2020 (A-
2020-00209, A-2020-00378). Given the identity of the requests, we ask that you respond to us
immediately rather than wait for the 20 working-day FOIA response period to run. In any event,
your response is due, at the latest, by May 19, 2020.

Please provide the information in an electronic format, if possible. Mr. Cohodes agrees to pay
reasonable duplication fees from the processing of this request. Should such fees exceed
$1,500.00, please contact me to confirm that Mr. Cohodes will pay fees in excess of that amount.

Mr. Cohodes has authorized the release to our law firm of all information that relates or refers to
him. Enclosed with this letter please find form DOJ-361, signed by Mr. Cohodes, authorizing
the disclosure of information about him to our firm.



                   299 Third Street, Suite 106, Oakland, California 94607
        Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 72 of 86

Federal Bureau of Investigation
April 21, 2020
Page 2



My contact information is as follows:

                                      Matthew W. Turetzky
                                  THE NORTON LAW FIRM PC
                                    299 Third Street, Suite 106
                                    Oakland, California 94607
                                    mturetzky@nortonlaw.com
                                       Tel: (510) 906-4905

Please let me know if you have any questions about this request.

                                                           Very truly yours,




                                                           Matthew W. Turetzky
Enclosure




                 299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 73 of 86
                Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 74 of 86




From: admin@foiaonline.gov <admin@foiaonline.gov>
Sent: Tuesday, April 21, 2020 5:43 PM
To: Matt Turetzky <MTuretzky@nortonlaw.com>
Subject: FOIA Request EOUSA-2020-002490 Submitted


This message is to confirm your request submission to the FOIAonline application: View Request. Request information is
as follows:

      Tracking Number: EOUSA-2020-002490
      Requester Name: Mr. Matthew Turetzky
      Date Submitted: 04/21/2020
      Request Status: Submitted
      Description: See attached letter.




                                                          1
          Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 75 of 86




                                                                                    April 21, 2020


VIA ONLINE SUBMISSION

Kevin Krebs
Assistant Director
FOIA/Privacy Unit
Executive Office for United States Attorneys
Department of Justice
175 N Street, N.E.
Suite 5.400
Washington, DC 20530-0001

Re:      Freedom of Information Act Request to the Executive Office for United States Attorneys

Dear Mr. Krebs:

We represent Marc Cohodes. On Mr. Cohodes’s behalf, we request that you provide Mr.
Cohodes with copies of all of the following pursuant to the Freedom of Information Act, 5
U.S.C. § 552:

      1. All correspondence and communications between Senator Johnny Isakson, his staff, his
         employees, or any person acting on his behalf and the United States Attorney’s Office for
         the Southern District of New York referring or relating to MiMedx, Parker Petit, or Marc
         Cohodes.
      2. All documents and communications in the possession, custody, or control of the United
         States Attorney’s Office for the Southern District of New York referring or relating to
         Marc Cohodes.

Your response to Mr. Cohodes should be sent to me at the address below.

This request is identical to a Freedom of Information Act request we made on January 15, 2020
(EOUSA-2020-001161) and appealed on February 21, 2020 (A-2020-00210). Given the identity
of the requests, we ask that you respond to us immediately rather than wait for the 20 working-
day FOIA response period to run. In any event, your response is due, at the latest, by May 19,
2020.

Please provide the information in an electronic format, if possible. Mr. Cohodes agrees to pay
reasonable duplication fees from the processing of this request. Should such fees exceed
$1,500.00, please contact me to confirm that Mr. Cohodes will pay fees in excess of that amount.




                   299 Third Street, Suite 106, Oakland, California 94607
        Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 76 of 86

Executive Office for United States Attorneys
April 21, 2020
Page 2



Mr. Cohodes has authorized the release to our law firm of all information that relates or refers to
him. Enclosed with this letter please find form DOJ-361, signed by Mr. Cohodes, authorizing
the disclosure of information about him to our firm.

My contact information is as follows:

                                     Matthew W. Turetzky
                                 THE NORTON LAW FIRM PC
                                   299 Third Street, Suite 106
                                   Oakland, California 94607
                                   mturetzky@nortonlaw.com
                                      Tel: (510) 906-4905

Please let me know if you have any questions about this request.

                                                             Very truly yours,




                                                             Matthew W. Turetzky
Enclosure




                 299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 77 of 86
                      Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 78 of 86




From:                                       Matt Turetzky
Sent:                                       Tuesday, April 21, 2020 5:40 PM
To:                                         MRUFOIA Requests
Cc:                                         David W. Shapiro; Fred Norton; Simone LeVant
Subject:                                    FOIA Request from Marc Cohodes
Attachments:                                2020-04-21 - LTR to DOJ FOIA.pdf


To Whom It May Concern:

Please see the attached FOIA request to the Department of Justice on behalf of my client, Marc Cohodes. Please let me
know if you have any questions.

Very truly yours,
Matt Turetzky

Matt Turetzky
The Norton Law Firm PC
299 Third Street, Suite 106
Oakland, California 94607
mturetzky@nortonlaw.com
510-906-4905




This email contains confidential information intended only for the use of the named recipient(s) and may also be protected by the attorney-client privilege or
the attorney work product doctrine or may be exempt from disclosure under applicable law. If you are not a named rec ipient of this email or the employee or
agent responsible to deliver it to a named recipient please take note that any dissemination distribution copying or other use of this communication by you is
strictly prohibited and no privilege is waived. If you have received this communication in error please immediately reply to the sender of this email and then
delete this email from your computer.




                                                                              1
          Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 79 of 86




                                                                                     April 21, 2020


VIA E-MAIL

FOIA/PA Mail Referral Unit
United States Department of Justice
Room 115
LOC Building
Washington, DC 20530-0001
Phone: (202) 616-3837
E-mail: MRUFOIA.Requests@usdoj.gov

Re:      Freedom of Information Act Request to the Department of Justice

Dear Sir or Madam:

We represent Marc Cohodes. On Mr. Cohodes’s behalf, we request that you provide Mr.
Cohodes with copies of all of the following pursuant to the Freedom of Information Act, 5
U.S.C. § 552:

      1. All correspondence and communications between Senator Johnny Isakson, his staff, his
         employees, or any person acting on his behalf and the United States Department of
         Justice referring or relating to MiMedx, Parker Petit, or Marc Cohodes.
      2. All documents and communications in the possession, custody, or control of the United
         States Department of Justice referring or relating to Marc Cohodes.

Your response to Mr. Cohodes should be sent to me at the address below.

This request is identical to a Freedom of Information Act request we made on January 15, 2020
(EMRUFOIA011520-3) and appealed on February 21, 2020 (A-2020-00211). Given the identity
of the requests, we ask that you respond to us immediately rather than wait for the 20 working-
day FOIA response period to run. In any event, your response is due, at the latest, by May 19,
2020.

Please provide the information in an electronic format, if possible. Mr. Cohodes agrees to pay
reasonable duplication fees from the processing of this request. Should such fees exceed
$1,500.00, please contact me to confirm that Mr. Cohodes will pay fees in excess of that amount.

Mr. Cohodes has authorized the release to our law firm of all information that relates or refers to
him. Enclosed with this letter please find form DOJ-361, signed by Mr. Cohodes, authorizing
the disclosure of information about him to our firm.



                   299 Third Street, Suite 106, Oakland, California 94607
        Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 80 of 86

Department of Justice
April 21, 2020
Page 2



My contact information is as follows:

                                    Matthew W. Turetzky
                                THE NORTON LAW FIRM PC
                                  299 Third Street, Suite 106
                                  Oakland, California 94607
                                  mturetzky@nortonlaw.com
                                     Tel: (510) 906-4905

Please let me know if you have any questions about this request.

                                                           Very truly yours,




                                                           Matthew W. Turetzky
Enclosure




                 299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 81 of 86
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 82 of 86




   EXHIBIT 11
                      Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 83 of 86


Matt Turetzky

From:                      Matt Turetzky
Sent:                      Tuesday, June 9, 2020 8:48 PM
To:                        crm.foia@usdoj.gov
Cc:                        David W. Shapiro; Fred Norton
Subject:                   FOIA Request from Marc Cohodes
Attachments:               2020-06-09 - MT Ltr to Criminal Division FOIA.pdf


Dear Ms. Marchand Jones,

Attached please find a FOIA request that we are submitting on behalf of our client, Marc Cohodes, to the DOJ’s criminal
division. All responses to Mr. Cohodes should be directed to me and my colleagues David Shapiro and Fred Norton.

Please let us know if you have any questions.

Respectfully yours,
Matt Turetzky

Matt Turetzky
The Norton Law Firm PC
299 Third Street, Suite 106
Oakland, California 94607
mturetzky@nortonlaw.com
510-906-4905




This email contains confidential information intended only for the use of the named recipient(s) and may also be protected by the attorney-client privilege or
the attorney work product doctrine, or may be exempt from disclosure under applicable law. If you are not a named recipient of this email, or the employee or
agent responsible to deliver it to a named recipient, please take note that any dissemination, distribution, copying or other use of this communication by you is
strictly prohibited and no privilege is waived. If you have received this communication in error, please immediately reply to the sender of this email and then
delete this email from your computer.




                                                                               1
          Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 84 of 86




                                                                                       June 9, 2020


VIA EMAIL

Amanda Marchand Jones, Chief
FOIA/PA Unit
Criminal Division
United States Department of Justice
Suite 1127
1301 New York Ave, NW
Washington, DC 20530-0001
Email: crm.foia@usdoj.gov

Re:      Freedom of Information Act Request to the Criminal Division of the United States
         Department of Justice

Dear Ms. Marchand Jones:

We represent Marc Cohodes. On Mr. Cohodes’s behalf, we request that you provide Mr.
Cohodes with copies of all of the following pursuant to the Freedom of Information Act, 5
U.S.C. § 552:

      1. All correspondence and communications between Senator Johnny Isakson, his staff, his
         employees, or any person acting on his behalf and the Criminal Division of the United
         States Department of Justice referring or relating to MiMedx, Parker Petit, or Marc
         Cohodes.
      2. All documents and communications in the possession, custody, or control of the Criminal
         Division of the United States Department of Justice referring or relating to Marc
         Cohodes.

Your response to Mr. Cohodes should be sent to me at the address below.

Please provide the information in an electronic format, if possible. Mr. Cohodes agrees to pay
reasonable duplication fees from the processing of this request. Should such fees exceed
$1,500.00, please contact me to confirm that Mr. Cohodes will pay fees in excess of that amount.

Mr. Cohodes has authorized the release to our law firm of all information that relates or refers to
him. Enclosed with this letter please find form DOJ-361, signed by Mr. Cohodes, authorizing
the disclosure of information about him to our firm.




                   299 Third Street, Suite 106, Oakland, California 94607
        Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 85 of 86

Amanda Marchand Jones
June 9, 2020
Page 2

My contact information is as follows:

                                    Matthew W. Turetzky
                                THE NORTON LAW FIRM PC
                                  299 Third Street, Suite 106
                                  Oakland, California 94607
                                  mturetzky@nortonlaw.com
                                     Tel: (510) 906-4905

Please let me know if you have any questions about this request.

                                                           Very truly yours,




                                                           Matthew W. Turetzky




                 299 Third Street, Suite 106, Oakland, California 94607
Case 4:20-cv-04015-SBA Document 28 Filed 09/29/20 Page 86 of 86
